Case MDL No. 2992 Document 1-7 Filed 02/24/21 Page 1 of 77




         Exhibit 4
                 Case MDL No. 2992 Document 1-7 Filed 02/24/21 Page 2 of 77
                                                                           ADRMOP,RELATE

                                    U.S. District Court
                        California Northern District (San Francisco)
                      CIVIL DOCKET FOR CASE #: 3:21-cv-00376-VC


Yick v. Bank of America, N.A.                           Date Filed: 01/14/2021
Assigned to: Judge Vince Chhabria                       Jury Demand: Plaintiff
Relate Case Cases: 3:21-cv-00743-VC                     Nature of Suit: 140 Negotiable Instrument
                   3:21-cv-00869-VC                     Jurisdiction: Diversity
                   3:21-cv-00494-VC
                   3:21-cv-00547-VC
                   3:21-cv-00572-VC
                   3:21-cv-00615-VC
                   3:21-cv-00699-VC
Cause: 28:1332 Diversity-Fraud
Plaintiff
Jennifer Yick                             represented by Andrew F Kirtley
                                                         Cotchett Pitre and McCarthy LLP
                                                         840 Malcolm Road
                                                         Burlingame, CA 94010
                                                         United Sta
                                                         650-697-6000
                                                         Fax: 650-697-0577
                                                         Email: akirtley@cpmlegal.com
                                                         ATTORNEY TO BE NOTICED

                                                        Anne Marie Murphy
                                                        Cotchett, Pitre & McCarthy, LLP
                                                        840 Malcolm Road
                                                        Burlingame, CA 94010
                                                        (650) 697-6000
                                                        Fax: (650) 692-3606
                                                        Email: amurphy@cpmlegal.com
                                                        ATTORNEY TO BE NOTICED

                                                        Joseph W. Cotchett
                                                        Cotchett Pitre & McCarthy LLP
                                                        840 Malcolm Road
                                                        Burlingame, CA 94010
                                                        (650) 697-6000
                                                        Fax: (650)-697-0577
                                                        Email: jcotchett@cpmlegal.com
                                                        ATTORNEY TO BE NOTICED

                                                        Karin Bornstein Swope
                                                        Cotchett, Pitre & McCarthy, LLP
                                                        6519 1st Avenue, NW
                                                        Seattle, WA 98117
                                                        (206) 778-2123
                Case MDL No. 2992 Document 1-7 Filed 02/24/21 Page 3 of 77
                                                      Fax: (650) 697-0577
                                                      Email: kswope@cpmlegal.com
                                                      ATTORNEY TO BE NOTICED

                                                        Brian Danitz
                                                        Cotchett, Pitre & McCarthy LLP
                                                        840 Malcolm Road, Suite 200
                                                        Burlingame, CA 94010
                                                        (650) 697-6000
                                                        Fax: (650) 697-0577
                                                        Email: bdanitz@cpmlegal.com
                                                        ATTORNEY TO BE NOTICED


V.
Defendant
Bank of America, N.A.                     represented by James W. McGarry
                                                         Goodwin Procter LLP
                                                         100 Northern Avenue
                                                         Boston, MA 02210
                                                         617-570-1000
                                                         Fax: 617-523-1231
                                                         Email: jmcgarry@goodwinprocter.com
                                                         LEAD ATTORNEY
                                                         ATTORNEY TO BE NOTICED

                                                        Laura Alexandra Stoll
                                                        Goodwin Procter LLP
                                                        601 S. Figueroa Street
                                                        41st Floor
                                                        Los Angeles, CA 90017
                                                        213-426-2625
                                                        Email: LStoll@goodwinlaw.com
                                                        LEAD ATTORNEY
                                                        ATTORNEY TO BE NOTICED

                                                        David Rossiter Callaway
                                                        Goodwin Procter LLP
                                                        601 Marshall Street
                                                        Redwood City, CA 94063
                                                        650-752-3261
                                                        Fax: 650-649-1883
                                                        Email: DCallaway@goodwinlaw.com
                                                        ATTORNEY TO BE NOTICED

                                                        Thomas M. Hefferon
                                                        Goodwin Procter, LLP
                                                        1900 N St NW
                                                        NW
                                                        Washington, DC 20036
                                                        202-346-4000
                                                        Fax: 202-346-4444
                 Case MDL No. 2992 Document 1-7 Filed 02/24/21 Page 4 of 77
                                                       Email: thefferon@goodwinlaw.com
                                                       ATTORNEY TO BE NOTICED
Consol 3rd Pty Pla
Roland Oosthuizen                           represented by Adam J. McNeile
                                                           Kemnitzer, Barron & Krieg, LLP
                                                           42 Miller Ave.
                                                           3rd Floor
                                                           Mill Valley, CA 94941
                                                           (415) 632-1900
                                                           Email: adam@kbklegal.com
                                                           ATTORNEY TO BE NOTICED

                                                          Connie K Chan
                                                          Altshuler Berzon LLP
                                                          Suite 300
                                                          177 Post St.
                                                          San Francisco, CA 94108
                                                          415-421-7151
                                                          Fax: 415-362-8064
                                                          Email: cchan@altshulerberzon.com
                                                          ATTORNEY TO BE NOTICED

                                                          Kristin A. Kemnitzer
                                                          Kemnitzer Barron & Krieg, LLP
                                                          354 Pine Street, 5th Floor
                                                          San Francisco, CA 94104
                                                          415-632-1900
                                                          Fax: 415-632-1901
                                                          Email: Kristin@kbklegal.com
                                                          ATTORNEY TO BE NOTICED

                                                          Matthew J. Murray
                                                          Atshuler Berzon LLP
                                                          177 Post Street
                                                          Suite 300
                                                          San Francisco, CA 94108
                                                          415-421-7151
                                                          Fax: 415-362-8064
                                                          Email: mmurray@altshulerberzon.com
                                                          ATTORNEY TO BE NOTICED

                                                          Michael Rubin
                                                          Altshuler Berzon LLP
                                                          177 Post Street
                                                          Suite 300
                                                          San Francisco, CA 94108
                                                          415/421-7151
                                                          Fax: 415-362-8064
                                                          Email: mrubin@altshulerberzon.com
                                                          ATTORNEY TO BE NOTICED

                                                          Stacey M. Leyton
                                                          Altshuler Berzon LLP
                 Case MDL No. 2992 Document 1-7 Filed 02/24/21 Page 5 of 77
                                                       177 Post St. Ste 300
                                                       San Francisco, CA 94108
                                                       415 421-7151
                                                       Email: sleyton@altshulerberzon.com
                                                       ATTORNEY TO BE NOTICED
Consol 3rd Pty Pla
Rosemary Mathews                             represented by Adam J. McNeile
                                                            (See above for address)
                                                            ATTORNEY TO BE NOTICED

                                                          Connie K Chan
                                                          (See above for address)
                                                          ATTORNEY TO BE NOTICED

                                                          Kristin A. Kemnitzer
                                                          (See above for address)
                                                          ATTORNEY TO BE NOTICED

                                                          Matthew J. Murray
                                                          (See above for address)
                                                          ATTORNEY TO BE NOTICED

                                                          Michael Rubin
                                                          (See above for address)
                                                          ATTORNEY TO BE NOTICED

                                                          Stacey M. Leyton
                                                          (See above for address)
                                                          ATTORNEY TO BE NOTICED
Consol 3rd Pty Pla
Clara Cajas                                  represented by Mary E. Alexander
                                                            Mary Alexander & Associates P.C.
                                                            44 Montgomery Street
                                                            Suite 1303
                                                            San Francisco, CA 94104
                                                            415/433-4440
                                                            Fax: 415-433-5440
                                                            Email: malexander@maryalexanderlaw.com
                                                            LEAD ATTORNEY
                                                            ATTORNEY TO BE NOTICED

                                                          Arin Rachel Scapa
                                                          Mary Alexander & Associates, P.C.
                                                          44 Montgomery Street, Suite 1303
                                                          San Francisco, CA 94104
                                                          415-433-4440
                                                          Fax: 415-433-5440
                                                          Email: ascapa@maryalexanderlaw.com
                                                          ATTORNEY TO BE NOTICED
Consol 3rd Pty Pla
                Case MDL No. 2992 Document 1-7 Filed 02/24/21 Page 6 of 77
Christopher Mosson                      represented by P. Terry Anderlini
                                                       Anderlini & McSweeney LLP
                                                       66 Bovet Road, Suite 285
                                                       San Mateo, CA 94402
                                                       (650) 212-0001
                                                       Fax: (650) 212-0081
                                                       Email: tanderlini@amlawoffice.com
                                                       ATTORNEY TO BE NOTICED
Consol 3rd Pty Pla
Robert L. Wilson                            represented by Thomas E. Fraysse
                                                           Knox Ricksen LLP
                                                           2033 N. Main Street
                                                           Suite 340
                                                           Walnut Creek, CA 94596
                                                           925-433-2500
                                                           Fax: 925-433-2505
                                                           Email: tef@knoxricksen.com
                                                           ATTORNEY TO BE NOTICED
Consol 3rd Pty Pla
Carlos Rodriguez                            represented by Gayle Meryl Blatt
                                                           Casey Gerry Schenk Francavilla Blatt &
                                                           Penfield LLP
                                                           110 Laurel Street
                                                           San Diego, CA 92101
                                                           (619) 238-1811
                                                           Fax: (619) 544-9232
                                                           Email: gmb@cglaw.com
                                                           ATTORNEY TO BE NOTICED
Consol 3rd Pty Pla
Lindsay McClure                             represented by Francis A. Bottini , Jr.
                                                           Bottini & Bottini, Inc.
                                                           7817 Ivanhoe Avenue, Suite 102
                                                           La Jolla, CA 92037
                                                           858-914-2001
                                                           Fax: 858-914-2002
                                                           Email: fbottini@bottinilaw.com
                                                           LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED

Consol 3rd Pty Dft
J. Michael Willrich                         represented by Natasha N. Serino
                                                           Schack Law Group
                                                           16870 West Bernardo Drive, Suite 400
                                                           San Diego, CA 92127
                                                           (858) 485-6535
                                                           Fax: (858) 485-0608
                                                           Email: natashaserino@schacklawgroup.com
                                                           LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED
                 Case MDL No. 2992 Document 1-7 Filed 02/24/21 Page 7 of 77
Date Filed   #    Docket Text
01/14/2021    1 COMPLAINT against Bank of America, N.A. ( Filing fee $ 402, receipt number 0971-
                15446899.). Filed byJennifer Yick. (Attachments: # 1 Civil Cover Sheet)(Danitz, Brian)
                (Filed on 1/14/2021) (Entered: 01/14/2021)
01/14/2021    2 Proposed Summons. (Danitz, Brian) (Filed on 1/14/2021) (Entered: 01/14/2021)
01/15/2021    3 Case assigned to Magistrate Judge Joseph C. Spero.

                  Counsel for plaintiff or the removing party is responsible for serving the Complaint or
                  Notice of Removal, Summons and the assigned judge's standing orders and all other new
                  case documents upon the opposing parties. For information, visit E-Filing A New Civil
                  Case at http://cand.uscourts.gov/ecf/caseopening.

                  Standing orders can be downloaded from the court's web page at
                  www.cand.uscourts.gov/judges. Upon receipt, the summons will be issued and returned
                  electronically. Counsel is required to send chambers a copy of the initiating documents
                  pursuant to L.R. 5-1(e)(7). A scheduling order will be sent by Notice of Electronic Filing
                  (NEF) within two business days. Consent/Declination due by 1/29/2021. (mbcS, COURT
                  STAFF) (Filed on 1/15/2021) (Entered: 01/15/2021)
01/15/2021    4 Initial Case Management Scheduling Order with ADR Deadlines: Case Management
                Statement due by 4/9/2021. Initial Case Management Conference set for 4/16/2021
                02:00 PM in San Francisco, Courtroom F, 15th Floor. (fabS, COURT STAFF) (Filed
                on 1/15/2021) (Entered: 01/15/2021)
01/15/2021    5 Summons Issued as to Bank of America, N.A.. (fabS, COURT STAFF) (Filed on
                1/15/2021) (Entered: 01/15/2021)
01/25/2021    6 CONSENT/DECLINATION to Proceed Before a US Magistrate Judge by Jennifer Yick..
                (Attachments: # 1 Certificate/Proof of Service)(Danitz, Brian) (Filed on 1/25/2021)
                (Entered: 01/25/2021)
01/25/2021    7 SUMMONS Returned Executed by Jennifer Yick. Bank of America, N.A. served on
                1/19/2021, answer due 2/9/2021. (Danitz, Brian) (Filed on 1/25/2021) (Entered:
                01/25/2021)
01/25/2021    8 CERTIFICATE OF SERVICE by Jennifer Yick re 4 Initial Case Management Scheduling
                Order with ADR Deadlines, (Danitz, Brian) (Filed on 1/25/2021) (Entered: 01/25/2021)
01/25/2021    9 CLERK'S NOTICE of Impending Reassignment to U.S. District Judge (This is a text-only
                entry generated by the court. There is no document associated with this entry.) (klhS,
                COURT STAFF) (Filed on 1/25/2021) (Entered: 01/25/2021)
01/25/2021   10 Certificate of Interested Entities by Jennifer Yick (Attachments: # 1 Certificate/Proof of
                Service)(Danitz, Brian) (Filed on 1/25/2021) (Entered: 01/25/2021)
01/26/2021   11 ORDER REASSIGNING CASE. Case reassigned using a proportionate, random,
                and blind system pursuant to General Order No. 44 to Judge Vince Chhabria for all
                further proceedings. Magistrate Judge Joseph C. Spero no longer assigned to case,
                Notice: The assigned judge participates in the Cameras in the Courtroom Pilot
                Project. See General Order No. 65 and http://cand.uscourts.gov/cameras.. Signed by
                The Clerk on 1/26/21. (Attachments: # 1 Notice of Eligibility for Video Recording)
                (haS, COURT STAFF) (Filed on 1/26/2021) (Entered: 01/26/2021)
01/27/2021   12 ADMINISTRATIVE MOTION TO CONSIDER WHETHER CASES SHOULD BE
                RELATED filed by Roland Oosthuizen, Rosemary Mathews. Responses due by 2/1/2021.
               Case MDL No. 2992 Document 1-7 Filed 02/24/21 Page 8 of 77
                (Attachments: # 1 Declaration, # 2 Proposed Order)(McNeile, Adam) (Filed on 1/27/2021)
                (Entered: 01/27/2021)
01/27/2021   13 ADMINISTRATIVE MOTION to Consider Whether Cases Should be Related Pursuant to
                Civil Local Rules 3-12 and 7-11 filed by Jennifer Yick. Responses due by 2/1/2021.
                (Attachments: # 1 Declaration of Brian Danitz in Support of Administrative Motion to
                Consider Whether Cases Should be Related Pursuant to Civil Local Rules 3-12 and 7-11, #
                2 Proposed Order Granting Administrative Motion to Relate Cases Pursuant to Civil Local
                Rules 3-12 and 7-11, # 3 Certificate/Proof of Service Proof of Service)(Danitz, Brian)
                (Filed on 1/27/2021) (Entered: 01/27/2021)
02/02/2021   14 NOTICE of Appearance by Laura Alexandra Stoll (Stoll, Laura) (Filed on 2/2/2021)
                (Entered: 02/02/2021)
02/02/2021   15 NOTICE of Appearance by David Rossiter Callaway (Callaway, David) (Filed on
                2/2/2021) (Entered: 02/02/2021)
02/02/2021   16 Corporate Disclosure Statement by Bank of America, N.A. identifying Corporate Parent
                BAC North America Holding Company for Bank of America, N.A.. and Certification of
                Interested Entities or Persons Pursuant to Local Rule 3-15 (Stoll, Laura) (Filed on
                2/2/2021) (Entered: 02/02/2021)
02/03/2021   17 ORDER DIRECTING DEFENDANT TO RESPOND TO THE RELATED CASE
                MOTION. Signed by Judge Vince Chhabria on 2/3/2021. (vclc3S, COURT STAFF)
                (Filed on 2/3/2021) (Entered: 02/03/2021)
02/04/2021   18 MOTION for leave to appear in Pro Hac Vice ( Filing fee $ 317, receipt number 0971-
                15534458.) filed by Bank of America, N.A.. (Hefferon, Thomas) (Filed on 2/4/2021)
                (Entered: 02/04/2021)
02/05/2021   19 STIPULATION to Extend Time to Respond to Initial Complaint filed by Bank of America,
                N.A.. (Stoll, Laura) (Filed on 2/5/2021) (Entered: 02/05/2021)
02/05/2021   20 ADMINISTRATIVE MOTION to Consider Whether Cases Should be Related Pursuant to
                Civil Local Rules 3-12 and 7-11 filed by Jennifer Yick. Responses due by 2/9/2021.
                (Attachments: # 1 Declaration of Brian Danitz in Support of Administrative Motion to
                Consider Whether Cases Should be Related Pursuant to Civil Local Rules 3-12 and 7-11, #
                2 Proposed Order Granting Administrative Motion to Relate Cases Pursuant to Civil Local
                Rules 3-12 and 7-11)(Danitz, Brian) (Filed on 2/5/2021) (Entered: 02/05/2021)
02/08/2021   21 NOTICE by Bank of America, N.A. of Non-Opposition to Administrative Motions to
                Consider Whether Cases Should Be Related (Stoll, Laura) (Filed on 2/8/2021) (Entered:
                02/08/2021)
02/08/2021   22 NOTICE by Bank of America, N.A. of Pendency of Other Actions or Proceedings
                Pursuant to Local Rule 3-13 (Stoll, Laura) (Filed on 2/8/2021) (Entered: 02/08/2021)
02/09/2021   23 NOTICE of Appearance by Kristin A. Kemnitzer (Kemnitzer, Kristin) (Filed on 2/9/2021)
                (Entered: 02/09/2021)
02/10/2021   24 NOTICE of Appearance by Michael Rubin (Rubin, Michael) (Filed on 2/10/2021)
                (Entered: 02/10/2021)
02/10/2021   25 NOTICE of Appearance by Connie K Chan (Chan, Connie) (Filed on 2/10/2021) (Entered:
                02/10/2021)
02/10/2021   26 NOTICE of Appearance by Matthew J. Murray (Murray, Matthew) (Filed on 2/10/2021)
                (Entered: 02/10/2021)
02/10/2021   27 NOTICE of Appearance by Stacey M. Leyton (Leyton, Stacey) (Filed on 2/10/2021)
               Case MDL No. 2992 Document 1-7 Filed 02/24/21 Page 9 of 77
                (Entered: 02/10/2021)
02/10/2021   28 MOTION for leave to appear in Pro Hac Vice ( Filing fee $ 317, receipt number 0971-
                15559199.) filed by Jennifer Yick. (Swope, Karin) (Filed on 2/10/2021) (Entered:
                02/10/2021)
02/11/2021   29 ORDER RELATING CASES. Signed by Judge Vince Chhabria on 2/11/2021. (vclc3S,
                COURT STAFF) (Filed on 2/11/2021) (Entered: 02/11/2021)
02/12/2021   30 MOTION for leave to appear in Pro Hac Vice ( Filing fee $ 317, receipt number 0971-
                15571268.) filed by Bank of America, N.A.. (McGarry, James) (Filed on 2/12/2021)
                (Entered: 02/12/2021)
02/12/2021   31 NOTICE of Appearance by Joseph W. Cotchett (Cotchett, Joseph) (Filed on 2/12/2021)
                (Entered: 02/12/2021)
02/12/2021   32 NOTICE of Appearance by Anne Marie Murphy (Murphy, Anne Marie) (Filed on
                2/12/2021) (Entered: 02/12/2021)
02/12/2021   33 NOTICE of Appearance by Andrew F Kirtley (Kirtley, Andrew) (Filed on 2/12/2021)
                (Entered: 02/12/2021)
02/12/2021   34 Joint MOTION to Consolidate Cases and Appoint Cotchett, Pitre & McCarthy, LLP and
                Altshuler Berzon LLP as Interim Co-Lead Counsel, and Proposed Executive Committee
                filed by Jennifer Yick. Motion Hearing set for 3/25/2021 02:00 PM in San Francisco,
                Courtroom 04, 17th Floor before Judge Vince Chhabria. Responses due by 2/26/2021.
                Replies due by 3/5/2021. (Attachments: # 1 Declaration of Brian Danitz and Michael
                Rubin in Support of Plaintiffs' Joint Motion to: (1) Consolidate Related Actions; (2)
                Appoint Cotchett, Pitre & McCarthy, LLP and Altshuler Berzon LLP as Interim Co-Lead
                Counsel, and Proposed Executive Committee, # 2 Exhibit 1, # 3 Exhibit 2, # 4 Exhibit 3, #
                5 Exhibit 4, # 6 Exhibit 5, # 7 Exhibit 6, # 8 Exhibit 7, # 9 Exhibit 8, # 10 Exhibit 9, # 11
                Exhibit 10, # 12 Proposed Order Granting Joint Motion to: (1) Consolidate Related
                Actions; (2) Appoint Cotchett, Pitre & McCarthy, LLP and Altshuler Berzon LLP as
                Interim Co-Lead Counsel, and Proposed Executive Committee)(Danitz, Brian) (Filed on
                2/12/2021) (Entered: 02/12/2021)
02/15/2021   35 OPPOSITION/RESPONSE (re 34 Joint MOTION to Consolidate Cases and Appoint
                Cotchett, Pitre & McCarthy, LLP and Altshuler Berzon LLP as Interim Co-Lead Counsel,
                and Proposed Executive Committee ) filed byJ. Michael Willrich. (Attachments: # 1
                Certificate/Proof of Service)(Serino, Natasha) (Filed on 2/15/2021) (Entered: 02/15/2021)
02/16/2021   36 Joint MOTION for Joinder to Consolidate Related Actions, Appoint Cotchett, Pitre &
                McCarthy, LLP and Altshuler Berzon LLP as Interim Co-Lead Counsel, and Proposed
                Executive and Steering Committees filed by Clara Cajas. (Alexander, Mary) (Filed on
                2/16/2021) (Entered: 02/16/2021)
02/16/2021   37 Joinder re 34 Joint MOTION to Consolidate Cases and Appoint Cotchett, Pitre &
                McCarthy, LLP and Altshuler Berzon LLP as Interim Co-Lead Counsel, and Proposed
                Executive Committee by Rosemary Mathews, Roland Oosthuizen. (McNeile, Adam) (Filed
                on 2/16/2021) (Entered: 02/16/2021)
02/17/2021   38 Joinder re: 34 Joint MOTION to Consolidate Cases and Appoint Cotchett, Pitre &
                McCarthy, LLP and Altshuler Berzon LLP as Interim Co-Lead Counsel by Christopher
                Mosson. (Anderlini, P.) (Filed on 2/17/2021) Modified on 2/18/2021 (slhS, COURT
                STAFF). (Entered: 02/17/2021)
02/17/2021   39 NOTICE of Appearance by Arin Rachel Scapa for Plaintiff Clara Cajas in Jennifer Yick
                Case No. 3:21-cv-00376 (Scapa, Arin) (Filed on 2/17/2021) (Entered: 02/17/2021)
              Case MDL No. 2992 Document 1-7 Filed 02/24/21 Page 10 of 77
02/17/2021   40 Joinder in 34 Joint Motion to Consolidate Related Actions; Appoint Cotchett, Pitre &
                McCarthy, LLP and Altshuler Berzon LLP as Interim Co-Lead Counsel, and Proposed
                Executive and Steering Committees by Robert L. Wilson. (Fraysse, Thomas) (Filed on
                2/17/2021) (Entered: 02/17/2021)
02/17/2021   41 Joinder re 34 Joint MOTION to Consolidate Cases and Appoint Cotchett, Pitre &
                McCarthy, LLP and Altshuler Berzon LLP as Interim Co-Lead Counsel, and Proposed
                Executive Committee by Carlos Rodriguez. (Blatt, Gayle) (Filed on 2/17/2021) (Entered:
                02/17/2021)
02/18/2021   42 Joinder re 34 Joint MOTION to Consolidate Cases and Appoint Cotchett, Pitre &
                McCarthy, LLP and Altshuler Berzon LLP as Interim Co-Lead Counsel, and Proposed
                Executive Committee by Lindsay McClure. (Bottini, Francis) (Filed on 2/18/2021)
                (Entered: 02/18/2021)



                                        PACER Service Center
                                           Transaction Receipt
                                              02/22/2021 17:11:04
                     PACER
                                    cpmlegal0419:2528725:0 Client Code:
                     Login:
                                                            Search        3:21-cv-00376-
                     Description:   Docket Report
                                                            Criteria:     VC
                     Billable
                                    7                       Cost:         0.70
                     Pages:
          Case MDL No. 2992 Document 1-7 Filed 02/24/21 Page 11 of 77

           Case 3:21-cv-00376-VC Document 1 Filed 01/14/21 Page 1 of 67




 1 BRIAN DANITZ (SBN 247403)
   bdanitz@cpmlegal.com
 2 NOORJAHAN RAHMAN (330572)
   nrahman@cpmlegal.com
 3
   ANDREW F. KIRTLEY (SBN 328023)
 4 akirtley@cpmlegal.com
   JULIA Q. PENG (SBN 318396)
 5 jpeng@cpmlegal.com
   COTCHETT, PITRE & McCARTHY, LLP
 6 840 Malcolm Road, Suite 200
 7 Burlingame, CA 94010
   Telephone: (650) 697-6000
 8 Fax: (650) 697-0577

 9 Attorneys for Plaintiff and
   the Proposed Class
10
                                 UNITED STATES DISTRICT COURT
11
                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
12
13 JENNIFER YICK, on behalf of herself                 Case No.
   and all others similarly situated,
14                                                     CLASS ACTION COMPLAINT:
                                   Plaintiff,
15                                                       1. Violations of California Consumer
           v.                                               Privacy Act
16
                                                         2. Violations of California Unfair
17 BANK OF AMERICA, N.A., and                               Competition Law
   DOES 1-20, inclusive,
18                                                       3. Violations of Electronic Funds
                         Defendants.                        Transfer Act (15 U.S.C. § 1693 et seq.)
19
                                                         4. Negligence
20
                                                         5. Negligent Performance of Contract
21
                                                         6. Negligent Failure to Warn
22
                                                         7. Breach of Contract
23                                                       8. Breach of Implied Contract
24                                                       9. Breach of the Implied Covenant of
                                                            Good Faith and Fair Dealing
25
                                                         10. Breach of Contract (Third-Party
26                                                           Beneficiaries)
27                                                     DEMAND FOR JURY TRIAL
28

                                          Class Action Complaint
                                       Yick v. Bank of America, N.A.
                                                                                                      f
         Case MDL No. 2992 Document 1-7 Filed 02/24/21 Page 12 of 77

         Case 3:21-cv-00376-VC Document 1 Filed 01/14/21 Page 2 of 67




1                                                         TABLE OF CONTENTS

2 I.     INTRODUCTION ................................................................................................................ 1
3 II.    JURISDICTION AND VENUE .......................................................................................... 4
4 III.   PARTIES ............................................................................................................................... 4
         A. Plaintiff ............................................................................................................................. 4
5
         B. Defendant ......................................................................................................................... 5
6
         C. Doe Defendants ................................................................................................................ 5
7        D. Aiding And Abetting, Concert Of Action ........................................................................ 5
8 IV.     FACTUAL ALLEGATIONS .............................................................................................. 5
9        A. Bank of America’s Contract with EDD ........................................................................... 5

10       B. Bank of America’s Failure to Secure EDD Account Information ................................... 6

11       C. Bank of America’s Use of Outdated, Vulnerable Magnetic Stripe Technology .............. 7
         D. Bank of America’s Promise of “Zero Liability” and “24/7” Customer Service .............. 9
12
         E.     Economic Devastation and Unemployment During the Covid-19 Pandemic ................ 11
13
         F.     Rampant Fraud on EDD Cards and Accounts ................................................................ 12
14
         G. Bank of America’s Evasive and Ineffective Response .................................................. 13
15
         H. Plaintiff’s Maddening Experience of Trying to Reach Bank of America ...................... 15
16 V.     CLASS ACTION ALLEGATIONS .................................................................................. 18
17 VI.    CAUSES OF ACTION ....................................................................................................... 21
         FIRST CAUSE OF ACTION
18
           Violation of the California Consumer Privacy Act............................................................. 21
19
         SECOND CAUSE OF ACTION
20
           Violations of California’s Unfair Competition Law ........................................................... 23
21
         THIRD CAUSE OF ACTION
22
           Violations of the Electronic Funds Transfer Act ................................................................ 25
23
         FOURTH CAUSE OF ACTION
24
           Negligence .......................................................................................................................... 28
25
         FIFTH CAUSE OF ACTION
26
           Negligent Performance of Contract .................................................................................... 30
27
28
                                                               -i-
                                                     Class Action Complaint
                                                  Yick v. Bank of America, N.A.
                                                                                                                                                        f
              Case MDL No. 2992 Document 1-7 Filed 02/24/21 Page 13 of 77

             Case 3:21-cv-00376-VC Document 1 Filed 01/14/21 Page 3 of 67




1
              SIXTH CAUSE OF ACTION
2
                Negligent Failure to Warn .................................................................................................. 31
3
              SEVENTH CAUSE OF ACTION
4
                Breach of Contract .............................................................................................................. 32
5
              EIGHTH CAUSE OF ACTION
6
                Breach of Implied Contract ................................................................................................. 33
7
              NINTH CAUSE OF ACTION
8
                Breach of Implied Covenant of Good Faith and Fair Dealing ............................................ 36
9
              TENTH CAUSE OF ACTION
10
                Breach of Contract (Third-Party Beneficiaries) .................................................................. 37
11
     PRAYER FOR RELIEF ................................................................................................................ 38
12
     JURY DEMAND ............................................................................................................................ 39
13
14
15

16
17
18
19
20
21
22

23
24
25
26
27
28
                                                                  - ii -
                                                        Class Action Complaint
                                                     Yick v. Bank of America, N.A.
                                                                                                                                                       f
            Case MDL No. 2992 Document 1-7 Filed 02/24/21 Page 14 of 77

           Case 3:21-cv-00376-VC Document 1 Filed 01/14/21 Page 4 of 67




 1          Plaintiff Jennifer Yick (“Ms. Yick” or “Plaintiff”), on behalf of herself and all others similarly

 2 situated, alleges the following facts and claims against Defendant Bank of America, N.A. (“Bank of
 3 America” or “Defendant”), relating to the company’s administration of California unemployment
 4 insurance and other benefits.       The allegations pertaining to Ms. Yick are based on personal
 5 knowledge, and the allegations pertaining to all other matters are based on information and belief,
 6 including investigations by her counsel and information learned from news reports. Plaintiff’s
 7 investigation into the matters alleged herein is ongoing, and many relevant facts are known only to
 8 Defendant and/or are exclusively within Defendant’s custody and control. Plaintiff believes that

 9 substantial additional evidentiary support will exist for the allegations set forth herein after a
10 reasonable opportunity for discovery.
11 I.       INTRODUCTION
12          1.      Faced with the economic devastation of the Covid-19 pandemic, millions of
13 Californians now rely on unemployment insurance and other benefits issued by the California
14 Employment Development Department (“EDD”). For unemployed Californians struggling to
15 survive, these EDD benefits provide a lifeline that allow them to pay for basic necessities until they

16 find that next job. Despite the critical importance of EDD benefits, the financial institution with the
17 exclusive contract to administer them—Bank of America—is either unwilling or unable to stop
18 criminals from breaching Bank of America’s systems and controls, and from siphoning off millions
19 of dollars of EDD benefits one account at a time. Day after day, there are new stories of yet another
20 EDD benefits recipient with a Bank of America EDD prepaid debit card (an “EDD cardholder”)
21 who went to use their card only to discover that all
22 the money in their Bank of America EDD account

23 (“EDD account”)—oftentimes, the only money
24 that they had to survive—was suddenly gone.
25          2.      Many defrauded EDD cardholders
26 have called Bank of America customer service,
27 desperate to figure out what is going on and how
28
                                                      -1-
                                            Class Action Complaint
                                         Yick v. Bank of America, N.A.
                                                                                                                 f
               Case MDL No. 2992 Document 1-7 Filed 02/24/21 Page 15 of 77

               Case 3:21-cv-00376-VC Document 1 Filed 01/14/21 Page 5 of 67




 1 they can get the money credited back to their account ASAP. But “ASAP” is not how Bank of

 2 America customer service operates—at least not for EDD cardholders. In the words of one EDD
 3 cardholder and a victim of the fraud:
 4             “It’s kind of like a nightmare. . . . Every day I’m wondering what’s more
               important. Do I get on the phone with the bank and try again so I have a place to
 5             sleep tomorrow, or do I just accept that I’m going to be on the street and focus
               on my job search? Because you can’t do both.”
 6
 7                                                        – EDD cardholder and fraud victim1

 8             3.     Even Bank of America’s own customer service representatives have voiced

 9 frustration at being unable to tell defrauded EDD cardholders that help is on the way. As one
10 customer service agent recently stated:
11             We’re actually no longer allowed to tell them [defrauded EDD cardholders] a
               timeframe, because we have no clue . . . . Every day, I talk to 30 people with the
12             same story. I just pray for them after my shift, honestly.
13
14                                        – Bank of America customer service representative2

15 And so defrauded EDD cardholders wait and they wait on Bank of America. And when they run out

16 of money, they just have to wait some more.
17             4.     According to its own EDD cardholder agreement, Bank of America has a “Zero
18 Liability” policy for cardholders in precisely this kind of situation. But contrary to that binding
19 policy, Bank of America has failed to assist or even communicate with many of the countless
20 defrauded EDD cardholders. Bank of America’s ineffectual response to the rampant fraud has taken
21 various forms, including not answering the customer service phone lines it advises EDD debit
22 cardholders to call; opening claims and then closing them so soon thereafter such that a full review

23 could not have been done; crediting funds and then later debiting them without notice to the EDD
24 cardholder; failing to extend provisional credit to EDD cardholders as required by law; and freezing
25
26   Lauren Hepler & Stephen Council, “How Bank of America Helped Fuel California’s
     1

   Unemployment Meltdown,” CalMatters (Nov. 20, 2020), available at https://calmatters.org
27 /economy/2020/11/how-bank-of-america-helped-fuel-californias-unemployment-meltdown/.
     2
28       Id.
                                                       -2-
                                             Class Action Complaint
                                          Yick v. Bank of America, N.A.
                                                                                                          f
               Case MDL No. 2992 Document 1-7 Filed 02/24/21 Page 16 of 77

              Case 3:21-cv-00376-VC Document 1 Filed 01/14/21 Page 6 of 67




 1 EDD accounts unaffected by fraud. Pursuant to its exclusive agreement with the State of California,

 2 Bank of America is solely responsible for the administration of EDD benefits, and the EDD has no
 3 ability to intervene in the company’s procedures.
 4            5.      As many people familiar with the situation say, the widespread fraud could easily
 5 have been prevented if Bank of America had acted according to industry security standards by
 6 securing the private financial information of EDD cardholders and accounts, and by issuing EDD
 7 cards with “EMV chips,”3 rather than issuing cards with only outdated, fraud-prone “magnetic
 8 stripe” technology. Since 2014 Bank of America has used the small, metallic EMV chips in its

 9 consumer debit cards, touting the technology as “an important tool in increasing card security.”
10 Rather than using chips in its EDD cards, however,
11 Bank of America opted to issue hundreds of thousands
12 of EDD cards with magnetic stripe technology, which
13 when used at payment terminals openly transmit
14 sensitive card and account information and leave
15 cardholders vulnerable to fraud.

16            6.      By failing to safeguard state benefits from fraud, failing to detect the fraud as it was
17 happening, and failing so spectacularly at resolving the issues caused by these failures, Bank of
18 America has violated the California Consumer Privacy Act, California’s Unfair Competition Law,
19 and Regulation E of the federal Electronic Funds Transfer Act; has breached its contract with EDD
20 cardholders; has negligently failed to warn EDD cardholders about the risks associated with its EDD
21 cards and accounts; and has negligently performed its contract with the California EDD, among
22 other violations of law. Bank of America’s unlawful conduct has resulted in significant harm to

23 recipients of EDD benefits, depriving them of their financial lifeline in the midst of a pandemic and
24 full-blown economic crisis.
25
26
27
28   3
         “EMV” stands for Europay, Mastercard, and Visa, after the companies that created the technology.
                                                    -3-
                                          Class Action Complaint
                                       Yick v. Bank of America, N.A.
                                                                                                                 f
            Case MDL No. 2992 Document 1-7 Filed 02/24/21 Page 17 of 77

           Case 3:21-cv-00376-VC Document 1 Filed 01/14/21 Page 7 of 67




 1 II.      JURISDICTION AND VENUE

 2          7.      This Court has subject matter jurisdiction over this action pursuant to each of the
 3 following: (a) 28 U.S.C. § 1332(d) because this is a class action in which the amount in controversy
 4 for the Class exceeds $5,000,000 exclusive of interest and costs, there are more than 100 putative
 5 Class members as defined below, and minimal diversity exists because the majority of putative Class
 6 members are citizens of a state different than that of Bank of America; (b) 28 U.S.C. § 1332(a)
 7 because Plaintiff and Class members are citizens of California, Bank of America is incorporated
 8 under the laws of Delaware and has its principal place of business in North Carolina, and the amount

 9 in controversy exceeds $75,000 exclusive of interests and costs; and (c) 28 U.S.C. § 1331 with
10 respect to the cause of action arising under federal Electronic Funds Transfer Act (15 U.S.C. § 1693,
11 et seq.), and 28 U.S.C. § 1367 with respect to the causes of action arising under state law.
12          8.      This Court has specific personal jurisdiction over Bank of America because Bank of
13 America has sufficient minimum contacts with California, has purposely availed itself of the
14 benefits and protection of California law, and does a substantial amount of business in and with the
15 State of California (including contracting with the State of California to provide services to

16 California citizens), such that the Court’s exercise of personal jurisdiction accords with due process.
17          9.      Venue is proper in this District pursuant to 28 U.S.C. § 1391 because a substantial
18 portion of the acts or omissions giving rise to the claims in this Complaint occurred in this District,
19 and because Defendant is subject to the Court’s personal jurisdiction with respect to this action.
20 III.     PARTIES
21          A.      Plaintiff
22          10.     Plaintiff Jennifer Yick is a person residing in San Francisco, California. She is a real

23 estate professional who found herself out of work during the Covid-19 pandemic. She applied for
24 and received EDD unemployment benefits; soon thereafter, she received a Bank of America EDD
25 Visa debit card with a magnetic stripe (no EMV chip) to access her benefits; she was then the victim
26 of unauthorized transactions on her card that emptied her account of her last $400; and despite its
27
28
                                                      -4-
                                            Class Action Complaint
                                         Yick v. Bank of America, N.A.
                                                                                                               f
            Case MDL No. 2992 Document 1-7 Filed 02/24/21 Page 18 of 77

           Case 3:21-cv-00376-VC Document 1 Filed 01/14/21 Page 8 of 67




 1 “Zero Liability” policy and Plaintiff’s repeated requests for help, Bank of America has been either

 2 unwilling or unable to restore the missing funds to her account.
 3          B.     Defendant
 4          11.    Defendant Bank of America, N.A., is one of the largest banking associations in the
 5 United States. It is incorporated in the state of Delaware and, as set forth below, does significant
 6 business in California through, among other things, its exclusive contract with the State of California
 7 to administer EDD benefits.
 8          C.     Doe Defendants

 9          12.    The true names and capacities of Defendants DOES 1–20, inclusive, are currently
10 unknown to Plaintiff. Accordingly, Plaintiff sues each and every DOE Defendant by such fictitious
11 names. Each DOE Defendant, individually and collectively, is responsible in some manner for the
12 unlawful acts alleged herein. Plaintiff will seek leave of this Court to amend this Complaint to
13 reflect the true names and capacities of the DOE Defendants when their identities become known.
14          D.     Aiding and Abetting, Concert of Action
15          13.    Plaintiff alleges that at all times relevant to the events giving rise to this action, each

16 and every Defendant was acting as an agent or employee of each of the other Defendants. Plaintiff
17 further alleges that at all times relevant to those events, each and every Defendant was acting within
18 the course and scope of that agency or employment at the direction of or with the full knowledge,
19 permission, or consent of each and every other Defendant. In addition, each of the acts or omissions
20 of each and every Defendant was made known to, and ratified by, each of the other Defendants.
21 IV.      FACTUAL ALLEGATIONS
22          A.     Bank of America’s Contract with EDD

23          14.    EDD issues a variety of benefits to California residents, including but not limited to
24 unemployment insurance benefits, disability insurance benefits, paid family leave benefits,
25 pandemic unemployment assistance benefits, and pandemic emergency unemployment
26 compensation benefits (collectively, “EDD benefits”).
27
28
                                                      -5-
                                            Class Action Complaint
                                         Yick v. Bank of America, N.A.
                                                                                                                 f
           Case MDL No. 2992 Document 1-7 Filed 02/24/21 Page 19 of 77

           Case 3:21-cv-00376-VC Document 1 Filed 01/14/21 Page 9 of 67




 1          15.    In 2010, Defendant entered into an exclusive contract with California EDD to issue

 2 debit cards through which individuals entitled to EDD benefits could access their funds, replacing
 3 distribution of EDD benefits through paper checks. EDD chose to contract with Bank of America,
 4 in part, because it promised the EDD “best-in-class” fraud monitoring.4
 5          16.    In July 2011, EDD began distributing benefits through the Bank of America cards as
 6 the default option for EDD benefits recipients.
 7          17.    In its successful 2015 proposal to EDD seeking to extend its exclusive contract, Bank
 8 of America represented that, as part of its contract with EDD, it “fully intend[s] to apply the most

 9 rigorous fraud detection procedures,” including “employ[ing] the highest level of security and fraud
10 safeguards” based on “multiple layers of extensive security” and a “multi-faceted approach to
11 combat fraud.” The proposal specifically promises that Bank of America would provide “fraud
12 monitoring” for all EDD cards and accounts, and to employ technology that Bank of America stated
13 would provide “immediate response to emerging fraud trends” and allow fraudulent transactions to
14 be “declined in real time.”
15          18.    Under the contract, Bank of America retains exclusive control over fund processing,

16 account management, and fraud detection for EDD cards and accounts. Even if EDD were to
17 determine that an instance of fraud occurred, it has no authority to direct Bank of America to refund
18 the victim.
19          B.     Bank of America’s Failure to Secure EDD Account Information
20          19.    Upon information and belief, Bank of America has failed to store or transfer EDD
21 cardholder and account information in a secure manner, resulting in a massive security breach that
22 has resulted in millions of dollars stolen from EDD through unauthorized transactions.

23          20.    For example, some EDD cardholders who have had money stolen from their EDD
24 account through unauthorized transactions report never having used their EDD card. Upon
25
26
27   Lauren Hepler & Stephen Council,“How Bank of America Helped Fuel California’s
     4

   Unemployment Meltdown,” CalMatters (Nov. 20, 2020), available at https://calmatters.org
28 /economy/2020/11/how-bank-of-america-helped-fuel-californias-unemployment-meltdown/.
                                                -6-
                                      Class Action Complaint
                                   Yick v. Bank of America, N.A.
                                                                                                           f
            Case MDL No. 2992 Document 1-7 Filed 02/24/21 Page 20 of 77

           Case 3:21-cv-00376-VC Document 1 Filed 01/14/21 Page 10 of 67




 1 information and belief, such unauthorized transactions could only have occurred if Bank of America

 2 failed to store or transfer EDD cardholder and account information in a secure manner.
 3          21.     The large proportion of EDD cardholders whose accounts have been subject to
 4 fraudulent transactions also strongly indicates a wide-scale security breach of EDD cardholder and
 5 account information in Bank of America’s possession, custody, and control, and which Bank of
 6 America had a duty to secure.
 7          C.      Bank of America’s Use of Outdated, Vulnerable Magnetic Stripe Technology
 8          22.     To access their EDD benefits with a Bank of America card, a cardholder must send

 9 the information on their card through a processing network operated by Visa. The first step in that
10 process occurs at the point of sale, where the cardholder either swipes or inserts their card into a
11 card reader. The reader obtains data from the card and transmits that data to the financial services
12 provider through a computer network, either at the time of the transaction or at a later time in a
13 “batch” of other transactions. The cardholder’s personal data is stored on the card.
14          23.     From the 1960s through the last decade, magnetic stripes were the standard for
15 storing consumer information on debit and credit cards in the United States. A magnetic stripe

16 contains static data about the cardholder including their name, account number, and the card’s
17 expiration date. This sensitive data is printed directly on the outside of the card and recorded on the
18 magnetic stripe. When swiped through a reader, this data is collected and transmitted as part of the
19 transaction process.
20          24.     But because the data on a magnetic stripe are static and easily readable, magnetic
21 stripe cards are highly susceptible to fraud. One common method of stealing information from
22 magnetic stripe cards is called “skimming,” a process by which a which a wireless transmitter

23 affixed to a card reader collects the information on the magnetic stripe and sends it to a nearby
24 computer. The recipient can then use the information to easily clone the consumer’s card, access
25 the consumer’s bank account, and perform online transactions.
26          25.     Personal data on magnetic stripe cards can also be captured by hackers on a large
27 scale. For example, in 2013, hackers infiltrated the retailer Target’s payment terminals and
28
                                                     -7-
                                           Class Action Complaint
                                        Yick v. Bank of America, N.A.
                                                                                                             f
            Case MDL No. 2992 Document 1-7 Filed 02/24/21 Page 21 of 77

          Case 3:21-cv-00376-VC Document 1 Filed 01/14/21 Page 11 of 67




 1 systematically captured the information of every swiped card for weeks, ultimately gathering card

 2 information for tens of millions of people.5 Card data collected in this manner can be sold on an
 3 underground market, where the stolen data can be used to make fraudulent purchases.
 4          26.      Over the past decade, in an effort to stem the consumer fraud enabled by magnetic
 5 stripes, the financial services industry in the United States has adopted EMV chip technology as the
 6 industry standard. While magnetic stripes are “static,” with the same card-identifying information
 7 provided for every transaction, EMV chips are “dynamic,” meaning the data they contain can be
 8 interacted with, altered, and updated. An EMV chip creates a unique electronic signature for each

 9 transaction, making data from past EMV chip card purchases useless to would-be thieves, and
10 thereby significantly reducing the risk of fraudulent, unauthorized transactions.
11          27.      In 2011, the same year it began issuing EDD debit cards, Bank of America
12 announced it would offer EMV chip corporate credit cards to a subset of U.S. business customers
13 who regularly traveled outside the United States.
14          28.      On September 30, 2014, Bank of America announced that it would include chip
15 technology on “all new and reissued” consumer debit cards. When announcing this shift, a Bank

16 of America executive stated that “chip technology is an important tool in increasing card security,
17 and we want our customers to have the best possible experience when using their payment cards.”
18 The executive added that the “new chip-enabled cards will improve security of customers’
19 transactions.”6
20          29.      In 2015, card issuers and processors began a nationwide shift to EMV chip cards.
21 By 2017, an estimated 855 million EMV chip cards had been issued to U.S. consumers, and today
22 such cards are standard in the industry.

23
24
     5
25  Elise Hu, Target Hack a Tipping Point in Moving Away from Magnetic Stripes, NPR (Jan. 23,
   2014), available at https://www.npr.org/sections/alltechconsidered/2014/01/23/264910138/target-
26 hack-a-tipping-point-in-moving-away-from-magnetic-stripes.
27  Bank of America Press Release, “Bank of America Begins Rollout of Chip Debit Cards” (Sept. 30,
     6

   2014), available at https://www.businesswire.com/news/home/20140930005292/en/Bank-of-
28 America-Begins-Rollout-of-Chip-Debit-Cards (attached here as Exhibit A).
                                                  -8-
                                        Class Action Complaint
                                     Yick v. Bank of America, N.A.
                                                                                                          f
           Case MDL No. 2992 Document 1-7 Filed 02/24/21 Page 22 of 77

          Case 3:21-cv-00376-VC Document 1 Filed 01/14/21 Page 12 of 67




 1          30.    Also in 2015, card-issuing banks and payment networks collectively stopped

 2 absorbing liability for fraudulent transactions. On October 1, 2015, merchants who did not have
 3 certified EMV chip readers became liable for the fraudulent transactions if the consumer presented
 4 an EMV chip card. In essence, this meant liability for consumer card fraud would fall on either the
 5 retailer or card issuer, whichever was the least compliant with EMV protocol.
 6          31.    As stated on Bank of America’s own website, EMV chip technology “has been
 7 around for over 20 years and is the credit and debit card security standard in many countries around
 8 the world.     When purchases are made using the chip feature at chip-enabled terminals, the

 9 transaction is more secure because of the process used to determine if the card is authentic. This
10 makes the card more difficult to counterfeit or copy.” Bank of America also assures its account
11 holders on its website that “whether you use the magnetic stripe or the chip to make your purchase,
12 you can have confidence in the protection and security features we provide for all credit and
13 debit accounts.”
14          32.    Despite the fact that Bank of America was well aware that EMV chip cards are
15 significantly more secure than magnetic stripe cards, the company chose to issue EDD debit cards

16 using old, vulnerable stripe technology to hundreds of thousands of the most financially vulnerable
17 Californians. Bank of America did so notwithstanding its announcement that it would include chip
18 technology on all consumer debit cards. Predictably, the unsecure cards led to rampant fraud,
19 resulting in the ongoing loss of millions of dollars in benefits that EDD has issued to assist
20 Californians who lost their jobs, including during the Covid-19 pandemic.
21          D.     Bank of America’s Promise of “Zero Liability” and “24/7” Customer Service
22          33.    Bank of America represents to EDD benefits recipients that they will not be

23 responsible for unauthorized transactions. On a webpage listing FAQs about its EDD cards, Bank
24 of America responds to the question “Am I responsible for transactions that I did not make?” by
25 explaining that its “Zero Liability” policy “protects you against fraudulent transactions.” In the
26 “Quick Reference Guide” EDD cardholders receive with their card, Bank of America prominently
27
28
                                                    -9-
                                          Class Action Complaint
                                       Yick v. Bank of America, N.A.
                                                                                                          f
            Case MDL No. 2992 Document 1-7 Filed 02/24/21 Page 23 of 77

          Case 3:21-cv-00376-VC Document 1 Filed 01/14/21 Page 13 of 67




 1 states: “Zero liability: If your card is stolen, Bank of America will reimburse you for any

 2 unauthorized card transactions subject to certain terms and conditions.”
 3          34.    In its California Employment Development Department Debit Card Account
 4 Agreement (“Agreement”) (attached here as Exhibit B), to which all EDD cardholders must agree,
 5 Bank of America sets forth these promises in greater detail. The Agreement states: “Under the Bank
 6 of America ‘zero liability’ policy, you may incur no liability for unauthorized use of your Card
 7 up to amount of the unauthorized transaction, provided you notify us within a reasonable time . . . .”
 8 The Agreement advises the cardholder to “contact us at the number listed below AT ONCE if you

 9 believe your Card has been lost or stolen or if you believe that someone may use of has used your
10 PIN assigned to your card without your permission. Telephoning is the best way of keeping your
11 possible losses down.”      The Agreement requires that cardholders call or write to report an
12 unauthorized transaction “no later than 60 days” after Bank of America sent the statement on which
13 the error appeared.
14          35.    The Agreement promises that Bank of America “will determine whether an error
15 occurred within 10 business days” after an

16 unauthorized transaction is reported.           The
17 Agreement reserves the right to “take up to 45 days
18 to investigate” if the company “need[s] more
19 time.” However, Bank of America promises, in
20 that event, “we will credit your Account within
21 10 business days for the amount you think is in
22 error, so that you will have the money during the

23 time it takes us to complete our investigation.”
24          36.    Bank of America also represents to
25 EDD cardholders that the company’s customer service is continuously available to assist with
26 suspected fraud. On Bank of America’s EDD card FAQ webpage, in response to the question “What
27 are the Bank of America EDD Debit Card Customer Service hours?” Bank of America claims that
28
                                                    - 10 -
                                           Class Action Complaint
                                        Yick v. Bank of America, N.A.
                                                                                                            f
            Case MDL No. 2992 Document 1-7 Filed 02/24/21 Page 24 of 77

          Case 3:21-cv-00376-VC Document 1 Filed 01/14/21 Page 14 of 67




 1 “[f]or your convenience,” Bank of America’s “dedicated customer service representatives are

 2 available 24 hours [a] day, 7 days a week” by phone. The webpage further explains that customer
 3 service representatives can help with the following: “Resolve a question about your account
 4 statement,” “Investigate transactions,” “Process lost/stolen/damaged card reports,” “Request an
 5 emergency cash transfer.” The reference guide which accompanies EDD debit cards likewise claims
 6 that “customer service is available 24/7.” In the Agreement, Bank of America advises EDD
 7 cardholders that “Telephoning is the best way of keeping your possible losses down.”
 8          E.     Economic Devastation and Unemployment During the Covid-19 Pandemic

 9          37.    In Spring of 2020, the Covid-19 pandemic devasted California’s economy, and
10 millions of workers lost their jobs due to business closures and mass layoffs.         The state’s
11 unemployment rate skyrocketed from 3.9% in January 2020 to 16.4% in April 2020, following the
12 closure orders issued by Governor Gavin Newsom. Industries such as hospitality, food service,
13 retail trade, and educational services have been especially hard hit.
14          38.    As a result, millions of Californians turned to the EDD unemployment benefits
15 programs administered by Bank of America to pay their bills. Since the start of the Covid-19

16 pandemic in March 2020, EDD has received at least 18.5 million claims for various unemployment
17 benefits. In the first week of December 2020, EDD received 341,813 claims, a 600% increase from
18 December 2019.
19
20
21
22

23
24
25
26
27
28
                                                    - 11 -
                                           Class Action Complaint
                                        Yick v. Bank of America, N.A.
                                                                                                        f
               Case MDL No. 2992 Document 1-7 Filed 02/24/21 Page 25 of 77

             Case 3:21-cv-00376-VC Document 1 Filed 01/14/21 Page 15 of 67




 1             F.    Rampant Fraud on EDD Cards and Accounts

 2             39.   In recent months, “an epidemic of hack attacks” on Bank of America EDD cards
 3 have been reported.7 Countless EDD cardholders have each reported hundreds and thousands of
 4 dollars stolen through unauthorized use of their Bank of America EDD debit cards. These
 5 unauthorized transactions have taken various forms—including massive ATM withdrawals in
 6 distant states and countries,8 thousand-dollar charges at luxury vendors, and repeated transactions
 7 with food delivery services. Regardless of how or where the fraud has been carried out, Bank of
 8 America’s prepaid EDD debit cards have proven highly susceptible to unauthorized use.

 9             40.   After criminals exploit the security vulnerabilities of Bank of America’s EDD cards
10 and accounts and misappropriate account information, that information can be sold on the dark web,
11 allowing the buyer to engage in unauthorized use of EDD accounts.9
12             41.   In December 2020, for example, Plaintiff was surprised when her EDD card was
13 declined at a grocery store. She subsequently viewed her EDD account statement and discovered
14 that her account balance, which she knew should have been over $400, had been drained to 70 cents
15 as a result of four unauthorized transactions with Doordash, a food delivery service, for deliveries

16 from restaurants in Texas, New York, and Southern California. Plaintiff lives in San Francisco and
17 does not have a Doordash account.
18             42.   Inexplicably, Plaintiff did not receive a notification about these highly unusual
19 transactions, indicating that Bank of America failed to detect the instances of fraud. This is
20 surprising considering Bank of America’s representation to the State in its contract proposal that it
21 “fully intend[s] to apply the most rigorous fraud detection procedures,” including “employ[ing] the
22

23   Kenny Choi, “Victims of Bank of America EDD Debit Card Fraud Tell Stories of Fake Charges,
     7

   Long Waits, Closed Claims,” KPIX–CBS SF Bay Area (Dec. 22, 2020), available at https://
24 sanfrancisco.cbslocal.com/2020/12/22/victims-of-bank-of-america-edd-debit-card-fraud-tell-stories-
   of-closed-claims-frustration-loss/.
25 8
     See, e.g., CBSLA Staff, “Bank of America Freezes EDD Accounts of Nearly 350,000
26 Unemployed Californians for Suspected Fraud,” CBS Los Angeles (Oct. 29, 2020), available at
   https://losangeles.cbslocal.com/2020/10/29/bank-of-america-freezes-edd-accounts-of-nearly-
27 350000-unemployed-californians-for-suspected-fraud/.
     9
28       See id.
                                                     - 12 -
                                            Class Action Complaint
                                         Yick v. Bank of America, N.A.
                                                                                                           f
           Case MDL No. 2992 Document 1-7 Filed 02/24/21 Page 26 of 77

          Case 3:21-cv-00376-VC Document 1 Filed 01/14/21 Page 16 of 67




 1 highest level of security and fraud safeguards” based on “multiple layers of extensive security” and

 2 a “multi-faceted approach to combat fraud.” The proposal specifically promises that Bank of
 3 America would provide “fraud monitoring” for all EDD cards and accounts, and to employ
 4 technology that Bank of America stated would provide “immediate response to emerging fraud
 5 trends” and allow fraudulent transactions to be “declined in real time.”
 6          43.    Yet Bank of America’s “rigorous” procedures somehow failed to detect the
 7 suspicious transactions in Plaintiff’s account, which were spread out over thousands of miles and
 8 clearly bore the hallmarks of fraud.

 9          44.    Countless EDD cardholders have similarly reported not receiving any notification or
10 communication from Bank of America regarding fraudulent transactions in their accounts, and
11 instead discovered it themselves. Bank of America’s fraud monitoring and controls have proven—
12 in direct contradiction to its representations to the State—completely inadequate and ineffectual.
13          G.     Bank of America’s Evasive and Ineffective Response
14          45.    Over the course of more than a month, Plaintiff has repeatedly sought assistance
15 through Bank of America’s fraud telephone hotline to no avail. She has repeatedly waited on hold

16 before being disconnected from the line; waited to speak to someone only to be told to call back
17 later; been transferred to various departments to no apparent end; been sent to voicemail; dealt with
18 unhelpful automated agents; and unsuccessfully attempted to reach Bank of America by email. To
19 date, Plaintiff has not been reimbursed for the unauthorized transactions on her EDD debit card, nor
20 has Bank of America provisionally credited her account.
21          46.    The EDD has stated that the responsibility to prevent fraud and address claims of
22 unauthorized transactions lies entirely with Bank of America, clarifying on October 29 that EDD

23 “has no direct access to debit funds on any accounts” and that those impacted by card issues
24 should contact Bank of America.10 The agency has clarified that it has no means to intervene in
25 Bank of America’s procedures.
26
27   Matt Fountain, “Bank of America Froze SLO County Residents’ Unemployment Benefits
     10

   Because of Fraud,” San Luis Obispo Tribune (Dec. 17, 2020), available at https://
28 www.sanluisobispo.com/news/local/article247729155.html.
                                                - 13 -
                                       Class Action Complaint
                                    Yick v. Bank of America, N.A.
                                                                                                           f
            Case MDL No. 2992 Document 1-7 Filed 02/24/21 Page 27 of 77

          Case 3:21-cv-00376-VC Document 1 Filed 01/14/21 Page 17 of 67




 1          47.    In October 2020, Bank of America made the unprecedented decision to freeze an

 2 estimated 350,000 EDD accounts, preventing those EDD cardholders from accessing their benefits.
 3 As of late November, less than eight percent of the frozen accounts had been reactivated.
 4          48.    There have been numerous reports of individuals who have discovered unauthorized
 5 transactions on their cards and sought assistance from Bank of America to no avail. Despite Bank
 6 of America’s purported “Zero Liability” policy regarding fraudulent charges, Bank of America has
 7 been unhelpful and largely ineffective in its response. EDD cardholders often spend hours on hold
 8 with customer service, despite Bank of America having represented to EDD cardholders in the

 9 account Agreement that “[t]elephoning is the best way of keeping your possible losses down.”
10 Defrauded EDD cardholders have been forced to wait weeks or longer without any access to their
11 EDD benefits because Bank of America makes it unreasonably difficult to file their claims, which
12 (even if filed) can languish before the claim’s investigation ever occurs.
13          49.    Bank of America’s inadequate response to EDD cardholders’ issues with fraud on
14 their EDD accounts makes eminently clear that it has failed to adequately staff its customer service
15 and fraud investigation departments.

16          50.    Bank of America’s ineffective response to the rampant fraud has taken various forms,
17 including not answering the customer service phone lines it advises EDD debit cardholders to call;
18 opening claims and then closing them so soon thereafter that a full review could not have been done;
19 crediting funds and then later debiting them without notice to the EDD cardholder; failing to extend
20 provisional credit to EDD cardholders; and freezing EDD cardholder accounts unaffected by fraud.11
21          51.    In short, as has been widely reported, many EDD cardholders have been forced to
22 undertake an “unofficial full-time job trying to get the money back.”12

23
24
     Kenny Choi, “Victims of Bank of America EDD Debit Card Fraud Tell Stories of Fake Charges,
     11

25 Long  Waits, Closed Claims,” KPIX–CBS SF Bay Area (Dec. 22, 2020), available at https://
   sanfrancisco.cbslocal.com/2020/12/22/victims-of-bank-of-america-edd-debit-card-fraud-tell-stories-
26 of-closed-claims-frustration-loss/.
27   Lauren Hepler & Stephen Council, “How Bank of America Helped Fuel California’s
     12

   Unemployment Meltdown,” CalMatters (Nov. 20, 2020), available at https://calmatters.org
28 /economy/2020/11/how-bank-of-america-helped-fuel-californias-unemployment-meltdown/.
                                               - 14 -
                                      Class Action Complaint
                                  Yick v. Bank of America, N.A.
                                                                                                          f
                Case MDL No. 2992 Document 1-7 Filed 02/24/21 Page 28 of 77

                Case 3:21-cv-00376-VC Document 1 Filed 01/14/21 Page 18 of 67




 1               52.   As one defrauded EDD cardholder reported: “It’s kind of like a nightmare . . . . Every

 2 day I’m wondering what’s more important. Do I get on the phone with the bank and try again so
 3 I have a place to sleep tomorrow, or do I just accept that I’m going to be on the street and
 4 focus on my job search? Because you can’t do both.”13
 5               53.   A Bank of America customer service worker, addressing the company’s response to
 6 the influx of EDD debit card fraud, reported: “We’re actually no longer allowed to tell them a
 7 timeframe, because we have no clue . . . . Every day, I talk to 30 people with the same story. I
 8 just pray for them after my shift, honestly.”14

 9               54.   Bank of America’s disregard for EDD cardholders experiencing issues with fraud is
10 particularly astonishing in light of the representations it made to the State in its proposal to
11 administer EDD benefits, in which Bank of America stated, “we pride ourselves on providing stellar
12 customer service to every caller. Long call hold waits and busy signals are not tolerated at Bank of
13 America.”
14               H.    Plaintiff’s Maddening Experience of Trying to Reach Bank of America
15               55.   Plaintiff’s experience seeking reimbursement under Bank of America’s “No

16 Liability” policy demonstrates the futility of turning to Bank of America’s customer service
17 department for assistance as an EDD debit card holder. After discovering the fraudulent charges on
18 her debit card on December 1, 2020, Plaintiff tried for days to contact a Bank of America agent
19 who would assist her with the fraud on her card. After calling the number on the back of the card
20 and waiting on hold, Plaintiff eventually reached an agent who told her that her call needed to go to
21 “claims.” Despite Bank of America’s representations of “24/7” customer service, the agent
22 informed Plaintiff that she would need to call back during business hours and provided her with

23 a number to call. Plaintiff called that number three times the following day, December 2, waiting
24 on hold each time, only to have the system repeatedly hang up on her.
25
26
27   13
          Id.
     14
28        Id.
                                                       - 15 -
                                              Class Action Complaint
                                           Yick v. Bank of America, N.A.
                                                                                                                f
            Case MDL No. 2992 Document 1-7 Filed 02/24/21 Page 29 of 77

           Case 3:21-cv-00376-VC Document 1 Filed 01/14/21 Page 19 of 67




 1          56.     Plaintiff found another Bank of America customer service number and called it, only

 2 to again wait on hold before the system hung up on her. Calling this number led Plaintiff to an
 3 automated customer service agent which asked Plaintiff for her card number. Even though Plaintiff
 4 provided her card number when asked, the automated agent would simply repeat its request for
 5 Plaintiff’s card number, without offering any sort of assistance.
 6          57.     On December 3, 2020, Plaintiff tried once again to contact Bank of America by
 7 calling the number on the back of the card. This time she reached a live customer service agent,
 8 who advised Plaintiff to describe her claim in an email to a long email address involving a string of

 9 abbreviated words which the agent read to her over the phone.
10          58.     Remarkably, this email address does not appear in her EDD card Account
11 Agreement, the “Quick Reference Guide” which accompanied her EDD card, or the EDD card FAQ
12 webpage. Nevertheless, when Plaintiff finally reached a live customer service representative, she
13 was advised that sending an email to this previously undisclosed address represented her best chance
14 of recovering the funds stolen from her account.
15          59.     On December 6, 2020, Plaintiff sent an email to that address, providing Bank of

16 America with her name, address, partial card number, and summary of the disputed charges. The
17 following evening, however, Plaintiff’s email provider (Gmail) sent her an email indicating there
18 was trouble sending her email to that address, and that the system would attempt to send it for 45
19 more hours before sending a notification that delivery had failed.
20          60.     Concerned with Bank of America’s failures to respond, on December 8, 2020,
21 Plaintiff filed a police report at her neighborhood precinct in San Francisco concerning the
22 fraudulent charges on her Bank of America card.

23          61.     On December 9, 2020, Gmail sent Plaintiff a message reading: “Message not
24 delivered . . . . The recipient server did not accept our requests to connect.”
25          62.     On December 22, 2020, when Plaintiff had not received further assistance or
26 communication from Bank of America, she again attempted to email a summary of her claim to the
27
28
                                                     - 16 -
                                            Class Action Complaint
                                         Yick v. Bank of America, N.A.
                                                                                                           f
            Case MDL No. 2992 Document 1-7 Filed 02/24/21 Page 30 of 77

          Case 3:21-cv-00376-VC Document 1 Filed 01/14/21 Page 20 of 67




 1 same email address. As before she was notified three days later that her email was not delivered

 2 and “The recipient server did not accept our requests to connect.”
 3          63.    In short, Plaintiff has followed the instructions in her account agreement, and made
 4 consistent, diligent efforts to recover the funds stolen from her account by multiple telephone calls
 5 and email. In spite of this, Bank of America’s customer service department offered Plaintiff no
 6 meaningful response or assistance, and indeed has stymied her efforts at nearly every turn.
 7          64.    At no point have Plaintiff or members of the proposed class received
 8 communication—via mail, email, text, or otherwise—from Bank of America regarding the ongoing

 9 widespread fraud affecting EDD debit cards or how defrauded EDD recipients should proceed, even
10 after the Company had frozen hundreds of thousands of EDD accounts in a desperate and heavy-
11 handed effort to stem the effects of the fraud. The only option presented to individuals like Ms.
12 Yick has been to follow Bank of America’s instructions to call the number on the debit card in
13 reliance on its representations of a “Zero Liability” policy and “24/7” customer service.
14 Unfortunately, as Plaintiff and members of the proposed class have learned, Bank of America’s
15 representations are false.    Proceeding in accordance with Bank of America’s policies and

16 recommendations offers scant hope of recovering lost funds.
17          65.    Flooded by the complaints of defrauded constituents, in late November 2020, fifty-
18 nine California lawmakers wrote a letter to Bank of America Chairman and CEO Brian Moynihan
19 concerning the rampant fraud involving EDD cards and accounts, and the company’s inadequate
20 response. The letter notes, “The only recourse that EDD and our offices can currently provide
21 constituents is to call Bank of America when these problems occur. However, constituents report
22 they are unable to get through to your call centers, or when they do, the issue is not resolved.”

23 The letter adds, “Many of our own staff have also tried to reach Bank of America to no avail.”15
24          66.    In response to the letter, Bank of America offered—ostensibly as reassurance—that
25 fraud is “not something that happens for most [EDD debit] cards.” The company represented to the
26
27   15
     Philip Y. Ting, et al., Letter to Brian Moynihan (Nov. 24, 2020), available at https://
28 a19.asmdc.org/sites/a19.asmdc.org/files/pdf/b-letter-ceo-fnl.pdf (attached here as Exhibit C).
                                                    - 17 -
                                           Class Action Complaint
                                        Yick v. Bank of America, N.A.
                                                                                                           f
            Case MDL No. 2992 Document 1-7 Filed 02/24/21 Page 31 of 77

           Case 3:21-cv-00376-VC Document 1 Filed 01/14/21 Page 21 of 67




 1 lawmakers that “[w]hen a legitimate cardholder reports that he or she has had fraud on his or her

 2 account (such as unauthorized use) and Bank of America’s investigation confirms the report, Bank
 3 of America covers the losses to the cardholder consistent with federal law and pursuant to our ‘Zero
 4 Liability’ policy for unauthorized transactions.”16
 5          67.     California lawmakers reportedly plan to call Bank of America to Sacramento this
 6 month for questioning about the widespread and ongoing fraud associated with its EDD debit cards.
 7 V.       CLASS ACTION ALLEGATIONS
 8          68.     Plaintiff brings this class action lawsuit individually and as a class action pursuant to

 9 Federal Rule of Civil Procedure (“Rule”) 23, seeking declaratory and equitable relief on behalf of
10 the two following subclasses (collectively, the “Class”):
11                  Declaratory and Injunctive Relief Class: All persons who were lawfully
                    issued a Bank of America debit card for the purpose of accessing EDD
12                  benefits deposited into a Bank of America account, during the period from
                    and including January 1, 2020, through the present (“Class Period”).
13
14                  Frozen Account Class: All persons who were lawfully issued a Bank of
                    America debit card for the purpose of accessing EDD benefits deposited
15                  into a Bank of America account, during the period from and including
                    January 1, 2020, through the present (“Class Period”), and who were denied
16                  access to all or part of the EDD benefits on deposit with Bank of America
                    due to Bank of America freezing EDD accounts.
17
18          69.     Excluded from the above-proposed Class is Defendant’s officers and directors and

19 any entity in which any Defendant has a controlling interest.
20          70.     Plaintiff reserves the right under Rule 23 to amend or modify the class descriptions

21 with greater specificity or further division into subclasses or limitation to particular issues, based on
22 information learned after the filing of this Complaint.

23          71.     This action has been brought and may properly be maintained as a class action

24 against Bank of America pursuant to the provisions of Rule 23.
25
26
     16
27   Brian Putler (Dir. of Cal. Govt. Relations at Bank of America), Letter to Philip Y. Ting, et al.
   (Dec. 7, 2020), available at https://sanfrancisco.cbslocal.com/wp-content/uploads/sites/15116056
28 /2020/12/California-letter-from-BOFA.pdf.
                                                    - 18 -
                                           Class Action Complaint
                                        Yick v. Bank of America, N.A.
                                                                                                                f
     Case MDL No. 2992 Document 1-7 Filed 02/24/21 Page 32 of 77

     Case 3:21-cv-00376-VC Document 1 Filed 01/14/21 Page 22 of 67




1           a.   Numerosity (Rule 23(a)(1)): The members of the Class are so numerous that

2                their individual joinder is impracticable. Hundreds of thousands people, or
3                more, received EDD debit card with magnetic stripes issued by Bank of
4                America during the Class Period, or who otherwise meet would be members
5                of the putative Class as defined above. Insofar as class members may be
6                identified through business records regularly maintained by Bank of America
7                or Bank of America’s employees, agents, principles, joint venturers, partners,
8                affiliates, parents, or subsidiaries, and through the media, the number and

9                identities of putative Class members can be ascertained. Members of the
10               putative Class can be notified of the pending action by e-mail, U.S. mail, and
11               supplemented by published notice, if necessary.
12          b.   Commonality (Rule 23(a)(2) and 23(b)(3)): There are questions of law and
13               fact common to the Class. These questions predominate over any questions
14               affecting only individual class members. These common legal and factual
15               issues include, but are not limited to:

16               i.     Whether Defendant systematically engaged in conduct that
17                      constitutes per se violations of state and federal laws with respect to
18                      the distribution of EDD benefits through Bank of America debit
19                      cards, or with respect to any other performance under its contract with
20                      EDD;
21               ii.    Whether Defendant breached the duty of care that it owed to persons
22                      who received Bank of America debit cards with magnetic strips for

23                      the purpose of accessing EDD unemployment or other benefits;
24               iii.   Whether Defendant should be enjoined from freezing the EDD
25                      benefit accounts of EDD accountholders and/or the EDD debit cards
26                      of EDD cardholders;
27
28
                                          - 19 -
                                 Class Action Complaint
                              Yick v. Bank of America, N.A.
                                                                                                  f
           Case MDL No. 2992 Document 1-7 Filed 02/24/21 Page 33 of 77

          Case 3:21-cv-00376-VC Document 1 Filed 01/14/21 Page 23 of 67




 1                        iv.    Whether Defendant’s conduct breached any express or implied

 2                               contract with EDD or any state agency, with the recipients of EDD
 3                               debit cards, or with any member of the putative Class;
 4                        v.     Whether      Defendant     must     provide    damages,     restitution,
 5                               reimbursement, and/or other relief to EDD cardholders in the amount
 6                               of any fraudulent or unauthorized transactions affecting their EDD
 7                               debit cards, and/or whether Defendant must provide any such relief
 8                               for foreseeable harm to the EDD cardholders resulting from Bank of

 9                               America’s unlawful conduct.
10                 c.     Typicality (Rule 23(a)(3)): Plaintiff’s claims are typical of the claims of the
11                        members of the putative Class. Plaintiff, like all other members of the
12                        putative Class, has sustained damages arising from Defendant’s violations of
13                        the law, as alleged herein. The representative Plaintiff and the members of
14                        the putative Class were and are similarly or identically harmed by the same
15                        unlawful, deceptive, unfair, systematic, and pervasive pattern of misconduct

16                        engaged in by Defendant.
17                 d.     Adequacy of Representation (Rule 23(a)(4)): The representative Plaintiff
18                        will fairly and adequately represent and protect the interests of the putative
19                        Class members, and she has retained counsel who are experienced and
20                        competent trial lawyers in complex litigation and class action litigation.
21                        There are no material conflicts between the claims of the representative
22                        Plaintiff and the members of the putative Class that would make class

23                        certification inappropriate. Counsel for the putative Class will vigorously
24                        assert the claims of all putative Class members.
25         72.     This action is properly maintained as a class action pursuant to Rule 23(b) of the
26 Federal Rules of Civil Procedure for the following reasons:
27
28
                                                   - 20 -
                                          Class Action Complaint
                                       Yick v. Bank of America, N.A.
                                                                                                            f
           Case MDL No. 2992 Document 1-7 Filed 02/24/21 Page 34 of 77

          Case 3:21-cv-00376-VC Document 1 Filed 01/14/21 Page 24 of 67




 1                 a.      Class Action Status (Rule 23(b)(1)): Class action status is warranted here

 2                         under Rule 23(b)(1)(A) because prosecution of separate actions by putative
 3                         Class members would create a risk of establishing incompatible standards of
 4                         conduct for Defendant. Class action status is also warranted under Rule
 5                         23(b)(1)(B) because prosecution of separate actions by putative Class
 6                         members would create a risk of adjudication with respect to individual
 7                         members of the Class that, as a practical matter, would be dispositive of the
 8                         interests of other members not parties to this action, or that would

 9                         substantially impair or impede their ability to protect their interests.
10                 b.      Declaratory and Injunctive Relief (Rule 23(b)(2)): Certification under
11                         Rule 23(b)(2) is warranted because Defendant acted or refused to act on
12                         grounds generally applicable to the putative Class, thereby making
13                         appropriate final injunctive, declaratory, or other appropriate equitable relief
14                         with respect to the putative Class as a whole.
15                 c.      Superiority (Rule 23(b)(3)): Certification under Rule 23(b)(3) is appropriate

16                         because questions of law or fact common to putative Class members
17                         predominate over any questions affecting only individual members, and class
18                         action treatment is superior to the other available methods for the fair and
19                         efficient adjudication of this controversy.
20                 d.      The Class is ascertainable, and there is a well-defined community of interest
21                         in the questions of law or fact alleged herein since the rights of each Class
22                         member were infringed or violated in the same or similar fashion.

23 VI.      CAUSES OF ACTION
24                                     FIRST CAUSE OF ACTION
25                          Violation of the California Consumer Privacy Act
26          73.    Plaintiff repeats and incorporates by reference each and every allegation set forth
27 above, as though fully set forth here.
28
                                                    - 21 -
                                           Class Action Complaint
                                        Yick v. Bank of America, N.A.
                                                                                                              f
            Case MDL No. 2992 Document 1-7 Filed 02/24/21 Page 35 of 77

          Case 3:21-cv-00376-VC Document 1 Filed 01/14/21 Page 25 of 67




 1          74.     The California Consumer Privacy Act (“CCPA”), Cal. Civ. Code § 1798.100, et seq.,

 2 provides consumers with a private right of action against businesses when their personal information
 3 is subject to unauthorized access, theft, or disclosure as a result of a business’s breach of its duty to
 4 take reasonable steps to protect that information.
 5          75.     Plaintiff and Class members are “consumers” as defined in the CCPA.
 6          76.     Defendant Bank of America is a “business” as that term is defined in the CCPA and
 7 therefore is subject to liability to thereunder.
 8          77.     Bank of America directly or indirectly collected Plaintiff’s and Class members’

 9 personal information as defined in Cal. Civ. Code § 1798.81.5(d)(1)(A), including but not limited
10 to Plaintiff’s and Class member’s first names or first initials, last names and account numbers or
11 credit or debit card numbers, in combination with any required security codes, access codes, or
12 passwords that would permit access to an individual’s financial accounts.
13          78.     Plaintiff’s and Class members’ individual and collective personal information was
14 collected, stored, and/or transmitted by Bank of America in a nonencrypted and nonredacted form,
15 or in some other form that permitted unauthorized individuals to access that information in violation

16 of the CCPA.
17          79.     As a business, Bank of America had a duty under CCPA to implement and maintain
18 reasonable security procedures and practices appropriate to the nature of Plaintiff and Class
19 members’ personal information.
20          80.     Bank of America breached its duty to implement and maintain reasonable security
21 procedures and practices appropriate to the nature of Plaintiff’s and Class members’ personal
22 information by, among other things, issuing EDD debit cards to Plaintiff and Class members with

23 magnetic stripes but without EMV chip technology.
24          81.     Upon information and belief, Bank of America further failed to implement and
25 maintain reasonable security measures by transferring information regarding Plaintiff and Class
26 members’ EDD debit card to, and storing it on, unsecured or inadequately secured data storage
27 devices, including at EDD.
28
                                                     - 22 -
                                            Class Action Complaint
                                         Yick v. Bank of America, N.A.
                                                                                                               f
            Case MDL No. 2992 Document 1-7 Filed 02/24/21 Page 36 of 77

           Case 3:21-cv-00376-VC Document 1 Filed 01/14/21 Page 26 of 67




 1          82.     As a direct and proximate result of Bank of America’s failure to implement and

 2 maintain reasonable security procedures and practices appropriate to the nature of Plaintiff and Class
 3 members’ personal information, Plaintiff and Class members suffered unauthorized access and
 4 exfiltration, theft, or disclosure of their nonencrypted and nonredacted personal information.
 5 Plaintiff and Class members never authorized such disclosure of their personal information.
 6          83.     Bank of America knew or should have known that issuing EDD debit cards with
 7 magnetic stripes but without EMV chip technology was not a reasonable security procedure or
 8 practice appropriate to the nature of Plaintiff and Class members’ personal information and that a

 9 data breach resulting in the unauthorized access and exfiltration, theft, or disclosure of Plaintiff and
10 Class members’ personal information was highly foreseeable.
11          84.     As a direct and proximate result of the unauthorized access and exfiltration, theft, or
12 disclosure of their nonencrypted and nonredacted personal information, Plaintiff and Class members
13 were injured and lost and/or continue to lose money or property, including but not limited to the
14 monetary value of unauthorized transactions on the EDD debit cards issued by Defendant, the loss
15 of Plaintiff and Class members’ protected privacy interests in the confidentiality and privacy of their

16 personal information, nominal damages, and additional losses as described above.
17          85.     Plaintiff and Class members seek relief under Cal. Civ. Code § 1798.150(a),
18 including but not limited to recovery of actual damages, statutory damages, injunctive relief,
19 declaratory relief, its costs of suit, attorney’s fees pursuant to Cal. Code Civ. Proc. § 1021.5 or other
20 appliable law, and any other relief the court deems proper.
21                                     SECOND CAUSE OF ACTION
22                           Violations of California’s Unfair Competition Law

23          86.      Plaintiff repeats and incorporates by reference each and every allegation set forth
24 above, as though fully set forth here.
25          87.     California’s Unfair Competition Law (“UCL”) prohibits any “unlawful, unfair, or
26 fraudulent business act or practice.” Cal. Bus. & Prof Code § 17200, et seq.
27
28
                                                     - 23 -
                                            Class Action Complaint
                                         Yick v. Bank of America, N.A.
                                                                                                               f
             Case MDL No. 2992 Document 1-7 Filed 02/24/21 Page 37 of 77

          Case 3:21-cv-00376-VC Document 1 Filed 01/14/21 Page 27 of 67




 1           88.   Bank of America’s “unfair” acts and business practices include, among other things:

 2 (a) failing to transfer or store EDD cardholder and account information in a secure manner; (b)
 3 representing to the State of California that its EDD debit cards and card services would entail “best-
 4 in-class” fraud monitoring, and then failing to equip its EDD debit cards with EMV microchip
 5 technology despite knowing that such technology would be a necessary component of “best-in-
 6 class” fraud monitoring; (c) failing to provide reasonable or adequate telephone assistance to
 7 Plaintiff and other Class members despite representing to them that such assistance is available
 8 “24/7” and despite representing to them that “Telephoning is the best way of keeping your possible

 9 losses down”; (d) failing to investigate and resolve Plaintiff’s and Class members’ claims of
10 unauthorized transactions in a timely manner despite its “Zero Liability” policy for unauthorized
11 transactions; and (e) failing to extend provisional credit to Plaintiff and class Members in cases
12 where it is unable to timely investigate and resolve fraud claims.
13           89.   Bank of America’s acts, omissions, and conduct are “unfair” under the UCL because
14 those acts, omissions, and conduct, as alleged herein, offend public policy and constitute immoral,
15 unethical, oppressive, and unscrupulous activities that caused substantial injury, including to

16 Plaintiff and Class members. The harm caused by Bank of America’s conduct outweighs any
17 potential benefits attributable to such conduct, and there were reasonably available alternatives to
18 further Defendant’s legitimate business interests—namely issuing EDD debit cards with EMV
19 microchips and maintaining procedures and resources adequate to timely resolve reports of
20 fraudulent activity on prepaid EDD accounts—other than Bank of America’s conduct described
21 herein.
22           90.   Bank of America has engaged in “unlawful” acts and business practices by violating

23 multiple laws, including the California Consumer Privacy Act, as alleged herein; Regulation E of
24 the federal Electronic Funds Transfer Act (“Regulation E”), which requires Bank of America to
25 limit EDD cardholders’ liability for unauthorized transactions and to extend provisional credit to
26 EDD cardholders in cases where a fraud claim is not resolved within ten business days; and
27 California statutory and common law, as alleged herein.
28
                                                    - 24 -
                                           Class Action Complaint
                                        Yick v. Bank of America, N.A.
                                                                                                            f
            Case MDL No. 2992 Document 1-7 Filed 02/24/21 Page 38 of 77

           Case 3:21-cv-00376-VC Document 1 Filed 01/14/21 Page 28 of 67




 1          91.     As alleged herein, Bank of America expressly represented to Plaintiff and Class

 2 members, among other things, that EDD cardholders would have “Zero Liability” for unauthorized
 3 transactions, and that customer service representatives would be available 24 hours a day, 7 days a
 4 week, to address Plaintiff’s and Class members’ issues regarding unauthorized transactions.
 5          92.     Bank of America has engaged in “fraudulent” acts and business practices because its
 6 false representations to EDD cardholders that they would have “Zero Liability” for unauthorized
 7 transactions and that customer service representatives would be available 24 hours a day, 7 days a
 8 week were likely to deceive, and did deceive, Plaintiff and Class members into using Bank of

 9 America’s EDD debit card services to receive EDD benefits (instead of, for example, opting to
10 receive EDD benefits via paper check) and into using Bank of America’s EDD debit card services
11 with substantially less vigilance than they otherwise would have, had they known about Defendant’s
12 fraudulent acts and business practices and false representations, as alleged herein.
13          93.     As a result of Bank of America’s violations of the UCL, Plaintiff and Class members
14 are entitled to injunctive relief (a) prohibiting Bank of America from continuing its unfair, unlawful,
15 and deceptive business practices, and (b) requiring Bank of America to take reasonable measures to

16 prevent future unauthorized use of EDD debit cards and accounts and to ensure timely and adequate
17 processing of EDD cardholders’ claims regarding unauthorized or fraudulent use of their EDD debit
18 cards or accounts.
19          94.     As a result of Bank of America’s violations of the UCL, Plaintiff and Class members
20 have suffered injury in fact and lost money or property, including but not limited to the funds lost
21 to fraud that have not been reimbursed, fees paid to Bank of America, and lost interest that would
22 have accrued on funds during the period of time when the funds were unavailable due to Bank of

23 America’s failure to timely and adequately investigate claims of unauthorized transactions and other
24 violations of the UCL.
25                                     THIRD CAUSE OF ACTION
26                           Violations of The Electronic Funds Transfer Act
27                          (15 U.S.C. § 1693, et seq.; 12 C.F.R. § 1005.1 et seq.)
28
                                                    - 25 -
                                           Class Action Complaint
                                        Yick v. Bank of America, N.A.
                                                                                                             f
            Case MDL No. 2992 Document 1-7 Filed 02/24/21 Page 39 of 77

          Case 3:21-cv-00376-VC Document 1 Filed 01/14/21 Page 29 of 67




 1          95.    Plaintiff repeats and incorporates by reference each and every allegation set forth

 2 above, as though fully set forth here.
 3          96.    Plaintiff brings this cause of action pursuant to the United States Electronic Funds
 4 Transfer Act (“EFTA”) and 12 C.F.R. §§ 1005.1–1005.20 (Regulation E of the EFTA).
 5          97.    Plaintiff and Class members provided notice to Bank of America within 60 days after
 6 Bank of America sent a period statement reflecting an unauthorized transaction (which is an “error”
 7 under Regulation E), thereby triggering the error resolution requirements of 12 C.F.R. § 1005.11.
 8          98.    Bank of America violated Regulation E, 12 C.F.R. § 1005.11, because it failed to

 9 provide provisional credit to Plaintiff and Class members accounts relating to error investigations
10 that could not be resolved within 10 business days.
11          99.    In situations where Bank of America has violated Regulation E by failing to
12 provisionally Plainitff’s and Class members’ accounts, Bank of America has failed to conduct good
13 faith investigations into the unauthorized transactions that Plaintiff and Class members have
14 reported or attempted to report by, among other things, failing to provide Plaintiff and Class
15 members reasonable access to Bank of America’s customer service, and failing to provide Plaintiff

16 and Class members meaningful assistance when they have been able to reach customer service.
17 Plaintiff and Class members are therefore entitled to treble damages under 15 U.S.C. § 1693f(e).
18          100.   In situations where Bank of America has violated Regulation E by failing to
19 provisionally recredit Plaintiff’s and Class members’ accounts, Bank of America has not had a
20 reasonable basis for believing that the account was not in error. Instead, Bank of America: (a) has
21 made it unreasonably difficult for EDD cardholders to report suspected unauthorized transactions,
22 and (b) has not used at all relevant times, and is not currently using, the resources and procedures

23 necessary to resolve the levels of fraud that are occurring on Plaintiff’s and Class members’
24 accounts. This demonstrates that Bank of America has been unable or unwilling to form a
25 reasonable basis for believing an account was not in error. Plaintiff and Class members are therefore
26 entitled to treble damages under 15 U.S.C. § 1693f(e).
27
28
                                                    - 26 -
                                           Class Action Complaint
                                        Yick v. Bank of America, N.A.
                                                                                                           f
            Case MDL No. 2992 Document 1-7 Filed 02/24/21 Page 40 of 77

          Case 3:21-cv-00376-VC Document 1 Filed 01/14/21 Page 30 of 67




 1          101.    Bank of America knowingly and willfully concluded that Plaintiff’s and Class

 2 members’ accounts were not in error when such conclusion could not reasonably have been drawn
 3 from the evidence available to Bank of America at the time of its investigation. Plaintiff and Class
 4 members are therefore entitled to treble damages under 15 U.S.C. § 1693f(e).
 5          102.    Bank of America violated Regulation E by failing to limit Plaintiff’s and Class
 6 members’ liability as required by 12 C.F.R. § 1005.6(b).
 7          103.    Plaintiff provided notice to Bank of America less than two business days after
 8 learning of the fraudulent transactions that occurred in her EDD Bank of America account. Under

 9 12 C.F.R. § 1005.6(b)(1), Plaintiff’s and similarly-situated Class members’ liability is capped at $50
10 in these circumstances. Despite this cap on liability, Bank of America has subjected Plaintiff and
11 similarly-situated Class members’ to over $50 in liability.
12          104.    Under 12 C.F.R. § 1005.6(b)(2), $500 is the maximum liability when an
13 accountholder does not provide notice to the financial institution within two business days after
14 learning of a suspected unauthorized transaction.
15          105.    Regarding any Class members who did not provide Bank of America with actual

16 notice within two business days of learning of a suspected unauthorized transaction, Bank of
17 America was on constructive notice, under 12 C.F.R. § 1005.6(b)(5)(iii), of widespread
18 unauthorized electronic funds transfers from EDD debit card accounts since the beginning of the
19 Covid-19 pandemic. Since that time, countless unauthorized fund transfers have occurred and
20 continue to occur from EDD accounts. The volume of calls from EDD cardholders to Bank of
21 America’s customer service to report unauthorized transactions has been, and continues to be, so
22 great that EDD cardholders routinely wait on hold for multiple hours. The widespread fraud

23 specifically targeting EDD cardholders has been widely reported in the media and has been the
24 subject of significant attention from California legislators.
25          106.    In no event should any class member be liable for over $500 of damages under 12
26 C.F.R. § 1005.6. Bank of America has violated 12 C.F.R. § 1005.6 by imposing hundreds and
27 thousands of dollars of liability on unemployed Californians.
28
                                                    - 27 -
                                           Class Action Complaint
                                        Yick v. Bank of America, N.A.
                                                                                                            f
           Case MDL No. 2992 Document 1-7 Filed 02/24/21 Page 41 of 77

          Case 3:21-cv-00376-VC Document 1 Filed 01/14/21 Page 31 of 67




 1          107.   As a direct and proximate result of Bank of America violating Regulation E, Plaintiff

 2 and Class members have lost money.
 3          108.   Plaintiff, on behalf of herself and the Class, seek the following relief: (a) actual
 4 damages; (b) restitution of all EDD benefits funds improperly debited by Bank of America;
 5 (c) statutory damages; (d) treble damages pursuant to 15 U.S.C. § 1693f(e); (e) incidental and
 6 consequential damages suffered due to their inability to pay bills or otherwise use their
 7 unemployment funds; and (f) an injunction barring Bank of America from illegally debiting EDD
 8 benefits.

 9                                   FOURTH CAUSE OF ACTION
10                                               Negligence
11          109.   Plaintiff repeats and incorporates by reference each and every allegation set forth
12 above, as though fully set forth here.
13          110.   Bank of America owed a duty to Plaintiff and the other Class members to exercise
14 reasonable care to (a) safeguard their unemployment and other EDD benefits; (b) respond to the rise
15 in use of unemployment and other EDD benefits that occurred in 2020 (both in terms of the amount

16 of benefits paid out and the number of recipients) by issuing them EDD debit cards with EMV chips
17 (to all new and existing EDD cardholders); (c) ensure that its customer service staffing levels,
18 technology, and operations were capable of providing them with reasonably timely and effective
19 customer service, including for fraudulent or unauthorized transactions related to their EDD debit
20 cards or accounts; (d) provide them with reasonable and adequate notice that their EDD debit cards
21 and accounts were at risk of being subject to unauthorized use; (e) timely and adequately investigate
22 and resolve their claims regarding unauthorized or fraudulent transactions; and (f) extend to them

23 provisional credit in cases where Bank of America fails to timely resolve their fraud-related claims.
24          111.   Bank of America breached its duty to Plaintiff and Class members by, among other
25 things: (a) failing to transfer or store their EDD cardholder and account information in a secure
26 manner; (b) failing to issue them EDD debit cards with EMV chips, despite having for years been
27 well-aware of the risks associated with magnetic “stripe” technology; (c) failing to respond to the
28
                                                    - 28 -
                                           Class Action Complaint
                                        Yick v. Bank of America, N.A.
                                                                                                           f
            Case MDL No. 2992 Document 1-7 Filed 02/24/21 Page 42 of 77

            Case 3:21-cv-00376-VC Document 1 Filed 01/14/21 Page 32 of 67




 1 dramatic increase in EDD benefits recipients and dollars (which foreseeably would make EDD debit

 2 cards and accounts of greater interest to bad actors) by issuing EDD debit cards with EMV chips to
 3 all new and existing EDD cardholders, and taking other reasonably prudent security measures to
 4 prevent fraudulent and unauthorized transactions; (d) failing to ensure its customer service operation
 5 was capable of providing reasonably timely and effective assistance to Plaintiff and Class members,
 6 including when they are victims of fraudulent or unauthorized transactions; (e) failing to give
 7 reasonable and adequate notice to Plaintiff and Class members that their EDD benefits were and
 8 remain at risk of being vulnerable to fraudulent and unauthorized transactions; (f) failing process

 9 EDD cardholders’ claims regarding fraudulent or unauthorized transactions in a reasonably timely
10 and adequate manner; and (g) failing to extend provisional credit to Plaintiff and Class members
11 when Bank of America fails to resolve their claims regarding fraudulent or unauthorized transactions
12 in a reasonably timely and adequate manner.
13           112.   Bank of America’s misconduct concerning its failure to safeguard EDD cardholders’
14 funds is inconsistent with industry standards, which prescribe using EMV chip technology in debit
15 cards.

16           113.   Bank of America’s misconduct concerning its failure to timely and adequately
17 respond to Plaintiff’s and Class members’ claims of fraudulent and unauthorized transactions on
18 their EDD debit cards or accounts is inconsistent with industry regulations, including Regulation E.
19           114.   Bank of America’s misconduct is inconsistent with its own policies and procedures
20 for non-EDD debit card accounts, for which Bank of America consistently deploys EMV chip
21 technology to prevent fraud.
22           115.   The harm inflicted upon Plaintiff and other Class members was reasonably

23 foreseeable to Bank of America because it was and is well aware of the security risks associated
24 with magnetic stripe technology, and because it knew or should have known its customer service
25 resources and/or procedures were insufficient to accommodate issues stemming from the significant
26 increase in EDD benefits and EDD benefits recipients due to the sharp rise in unemployment in the
27 State of California caused by or related to the Covid-19 pandemic, as well as the well-publicized
28
                                                    - 29 -
                                           Class Action Complaint
                                        Yick v. Bank of America, N.A.
                                                                                                            f
            Case MDL No. 2992 Document 1-7 Filed 02/24/21 Page 43 of 77

          Case 3:21-cv-00376-VC Document 1 Filed 01/14/21 Page 33 of 67




 1 sharp rise in financial fraud during the Covid-19 pandemic, both of which would foreseeably lead

 2 to an increased demand for customer service by Plaintiff and Class members for all purposes,
 3 including for the purpose of reporting and attempting to resolve claims of fraudulent or unauthorized
 4 transactions.
 5          116.   As a direct and proximate result of Bank of America’s misconduct, Plaintiff and
 6 Class members have been deprived of their EDD benefits and have failed to receive accrued interest
 7 thereon.
 8                                     FIFTH CAUSE OF ACTION

 9                                  Negligent Performance of Contract
10          117.   Plaintiff repeats and incorporates by reference each and every allegation set forth
11 above, as though fully set forth here.
12          118.   Bank of America owed a duty to Plaintiff and the other Class members to exercise
13 reasonable care in performing its contract with the State of California because Plaintiff and other
14 Class members were and are intended beneficiaries of the contract. To fulfill this duty, bank of
15 America was and is obligated to: (a) safeguard Plaintiff’s and Class members’ EDD benefits; (b)

16 respond to the rise in demand for EDD benefits which occurred in 2020 by issuing chip cards; (c)
17 ensure its customer service operation was capable of providing effective assistance to EDD
18 cardholders who experience fraud on their debit card; (d) warn or notify Plaintiff and Class members
19 if their EDD benefits were at risk of being subject to unauthorized use; (e) to timely and adequately
20 investigate and resolve claims regarding unauthorized transactions; and (f) extend provisional credit
21 in cases where fraud claims are not timely resolved.
22          119.   Bank of America breached its duty to Plaintiff and Class members by, among other

23 things: (a) failing to transfer or store their EDD cardholder and account information in a secure
24 manner; (b) failing to issue EDD debit cards with microchips, despite having for years been well-
25 aware of the risks associated with magnetic “stripe” technology; (c) failing to respond to the rise in
26 demand for EDD benefits by issuing chip cards; (d) failing to ensure its customer service operation
27 was capable of providing effective assistance to EDD cardholders who experience fraud on their
28
                                                    - 30 -
                                           Class Action Complaint
                                        Yick v. Bank of America, N.A.
                                                                                                            f
             Case MDL No. 2992 Document 1-7 Filed 02/24/21 Page 44 of 77

          Case 3:21-cv-00376-VC Document 1 Filed 01/14/21 Page 34 of 67




 1 debit card; (e) failing to warn or notify EDD cardholders that their EDD benefits were and remain

 2 at risk of being subject to unauthorized use; (f) failing to timely or adequately process EDD
 3 cardholders’ claims regarding unauthorized transactions; and (g) failing to extend provisional credit
 4 in cases where fraud claims are not timely resolved.
 5           120.   Bank of America’s misconduct with regard to its failure to safeguard EDD
 6 cardholders’ funds is inconsistent with industry standards, which prescribe using EMV chip
 7 technology in debit cards.
 8           121.   Bank of America’s misconduct with regard to its failure to timely and adequately

 9 respond to claims of fraud on EDD debit cards is inconsistent with industry regulations, including
10 Regulation E.
11           122.   Bank of America’s misconduct is inconsistent with its own policies and procedures
12 for non-EDD debit card accounts, for which it implements EMV chip technology to prevent fraud.
13           123.   The harm inflicted upon Plaintiff and other Class members was reasonably
14 foreseeable to Bank of America because Bank of America was well aware of the security risks
15 associated with magnetic stripe technology, was aware that EDD cardholder and account

16 information should be transferred and stored in a secure manner, and knew or should have known
17 its customer service resources and/or procedures were insufficient to accommodate issues stemming
18 from the increased distribution of EDD benefits which foreseeably entailed an increase in fraud
19 claims.
20           124.   As a direct and proximate result of Bank of America’s misconduct, Plaintiff and
21 Class members have been deprived of their EDD benefits and have failed to receive the accrued
22 interest thereon.

23                                     SIXTH CAUSE OF ACTION
24                                      Negligent Failure to Warn
25           125.   Plaintiff repeats and incorporates by reference each and every allegation set forth
26 above, as though fully set forth here.
27
28
                                                    - 31 -
                                           Class Action Complaint
                                        Yick v. Bank of America, N.A.
                                                                                                           f
            Case MDL No. 2992 Document 1-7 Filed 02/24/21 Page 45 of 77

          Case 3:21-cv-00376-VC Document 1 Filed 01/14/21 Page 35 of 67




 1          126.    During all times relevant to this Complaint, Bank of America had actual or

 2 constructive knowledge of all relevant aspects of the vulnerabilities to fraud of using magnetic stripe
 3 technology in debit cards.
 4          127.    During all times relevant to this Complaint, Bank of America had a duty to exercise
 5 reasonable and ordinary care and skill, and to behave in accordance with appliable standards of
 6 conduct, in adequately warning EDD cardholders about the fact that their EDD benefits would be at
 7 a substantial risk of being fraudulently appropriated due to the magnetic stripe technology used in
 8 its cards.

 9          128.    Bank of America breached its duty by failing to adequately warn EDD cardholders
10 about the risks associated with magnetic stripe technology in debit cards.
11          129.    As a direct and proximate consequence of Bank of America’s breach, Plaintiff and
12 Class member have been severely harmed. Plaintiff and Class members have been deprived of the
13 EDD benefits which, in many cases, represented their only available funds.
14          130.    Bank of America’s failure to warn was willful, malicious, oppressive, fraudulent,
15 and/or in reckless disregard of Plaintiff’s and Class members’ rights, thereby entitled Plaintiff and

16 Class members to punitive damages.
17          131.    Bank of America’s ongoing failure to warn EDD cardholders about the risks
18 associated with EDD prepaid debit cards is irreparably harming Plaintiff and Class members, whose
19 EDD benefits remain vulnerable to unauthorized use. Plaintiff and Class members seek injunctive
20 relief, and any and all available damages and/or restitution, in an amount to be proven at trial.
21                                   SEVENTH CAUSE OF ACTION
22                                           Breach of Contract

23          132.    Plaintiff repeats and incorporates by reference each and every allegation set forth
24 above, as though fully set forth here.
25          133.    Plaintiff and Class members entered into a contract requiring Bank of America to
26 administer EDD benefits to them through prepaid debit cards.
27
28
                                                    - 32 -
                                           Class Action Complaint
                                        Yick v. Bank of America, N.A.
                                                                                                             f
           Case MDL No. 2992 Document 1-7 Filed 02/24/21 Page 46 of 77

          Case 3:21-cv-00376-VC Document 1 Filed 01/14/21 Page 36 of 67




 1          134.   The contract provides in Section 9:

 2          Federal law (described in the section below entitled “Regulation E Liability
            Disclosure; Your Liability in Case of Loss, Theft or Unauthorized Transactions”) may
 3          limit your liability for unauthorized transactions in some circumstances. Under the
            Bank of America “zero liability” policy, you may incur no liability for unauthorized
 4
            use of your Card up to the amount of the transaction, provided you notify us within a
 5          reasonable time of the loss or theft of your Card, Card number or PIN or its
            unauthorized use, subject to the following terms and conditions . . . .
 6
            135.   The contract provides in Section 11:
 7
 8          We will determine whether an error occurred within 10 business days after we hear
            from you—and will correct any error promptly. If we need more time, however, we
 9          may take up to 45 days to investigate your complaint or question. If we decide to do
            this, we will credit your Account within 10 business days for the amount you think is
10          in error, so that you will have the money during the time it takes us to complete our
            investigation.
11
12          136.   Plaintiff and Class members did all, or substantially all, of the significant things that

13 the contract required and fulfilled any conditions precedent to Bank of America’s performance,
14 including, among other things, contacting or attempting to contact Bank of America to reimburse
15 fraudulently appropriated funds within the time specified in the account agreement.

16          137.   Bank of America failed to perform as promised in the contract by, among other

17 things: (a) failing to timely investigate and resolve claims of unauthorized card use, as required by
18 Section 11 of the account agreement; (b) failing to reimburse Plaintiff and Class members for
19 unauthorized card use or provide provisional credit within ten business days, as required by Section
20 11 of the account agreement; and (c) failing to limit EDD cardholders’ liability as required by
21 Section 9 of the account agreement.
22          138.   Plaintiff and Class members were harmed by Bank of America’s conduct and have

23 suffered actual damages in an amount equal to the difference in the value of the banking services
24 they provided valuable consideration for and the banking services they received.
25                                    EIGHTH CAUSE OF ACTION

26                                      Breach of Implied Contract

27          139.   Plaintiff repeats and incorporates by reference each and every allegation set forth

28 above, as though fully set forth here.
                                                    - 33 -
                                           Class Action Complaint
                                        Yick v. Bank of America, N.A.
                                                                                                               f
            Case MDL No. 2992 Document 1-7 Filed 02/24/21 Page 47 of 77

          Case 3:21-cv-00376-VC Document 1 Filed 01/14/21 Page 37 of 67




 1          140.   Bank of America provided banking services to Plaintiff and members of the Class.

 2 In exchange Bank of America benefitted and continues to benefit from Plaintiff and the Class
 3 because it makes money through fees associated with EDD debit cards.
 4          141.   Bank of America acknowledged these benefits and accepted or retained them.
 5          142.   In using Bank of America’s banking services, Plaintiff and Class members
 6 continually provide Bank of America with the ability and opportunity to make money through fees
 7 associated with EDD debit cards.
 8          143.   By providing Bank of America that ability and opportunity, and upon Bank of

 9 America’ acceptance of it, Plaintiff and Class members, on the one hand, and Bank of America, on
10 the other, entered into implied contracts separate and apart from Bank of America’s terms of service,
11 under which Bank of America and agreed to and was obligated to take reasonable steps to ensure
12 that Bank of America prepaid EDD debit card accounts were secure against unauthorized
13 transactions and that any claims regarding unauthorized transactions were adequately investigated
14 and resolved.
15          144.   All parties understood that such protections and customer service obligations were

16 integral and essential to Bank of America’s business.
17          145.   Under those implied contracts, Bank of America was obligated to provide Plaintiff
18 and Class members with EDD prepaid debit card services that were suitable for their intended
19 purpose of saving and accessing EDD benefits as needed, rather than such services that failed to
20 take reasonable steps to safeguard their money, warn or notify them in the event that their EDD
21 benefits were at risk of unauthorized use, or adequately investigate or resolve claims regarding
22 unauthorized transactions.

23          146.   Without such implied contracts, Plaintiff and Class members would not have used
24 Bank of America’s prepaid debit card services and would not have conferred benefits on Bank of
25 America.
26
27
28
                                                    - 34 -
                                           Class Action Complaint
                                        Yick v. Bank of America, N.A.
                                                                                                           f
            Case MDL No. 2992 Document 1-7 Filed 02/24/21 Page 48 of 77

           Case 3:21-cv-00376-VC Document 1 Filed 01/14/21 Page 38 of 67




 1          147.    Plaintiff and Class members fully performed their obligations and fulfilled any

 2 relevant conditions under these implied contracts, including by, among other things, seeking
 3 assistance from Bank of America regarding suspected unauthorized transactions on EDD accounts.
 4          148.    As described throughout, Bank of America did not take reasonable steps to protect
 5 Plaintiff’s and Class members’ deposited funds from unauthorized transactions or to adequately
 6 investigate or resolve claims regarding unauthorized transactions. In fact, Bank of America willfully
 7 violated those interests by electing to issue EDD prepaid debit cards with outdated magnetic stripe
 8 technology, which it knows to be uniquely vulnerable to fraud, in lieu of EMV chip technology,

 9 which has been included in Bank of America consumer debit cards for over six years for the express
10 purpose of protecting against fraud.
11          149.    Because Bank of America failed to take reasonable steps to protect EDD prepaid
12 debit card holders’ funds from being appropriated through unauthorized transactions and failed to
13 take reasonable steps to timely or adequately respond to claims regarding unauthorized transactions,
14 Bank of America breached its implied contracts with Plaintiff and Class members.
15          150.    Bank of America’s failure to fulfill its obligations to take reasonable steps to protect

16 EDD prepaid debit card holders’ funds from being appropriated through unauthorized transactions,
17 and its failure to take reasonable steps to timely or adequately respond to claims regarding
18 unauthorized transactions resulted in Plaintiff and Class members receiving banking services that
19 were of less value than they provided consideration for.
20          151.    Stated otherwise, because Plaintiff and Class members provided valuable
21 consideration for banking services in the form of fees associated with the cards, they did not receive
22 the full benefit of their bargain.

23          152.    As a result of Bank of America’s conduct Plaintiff and members of the Class have
24 suffered actual damages in an amount equal to the difference in the value of the banking services
25 they provided valuable consideration for and the banking services they received.
26
27
28
                                                     - 35 -
                                            Class Action Complaint
                                         Yick v. Bank of America, N.A.
                                                                                                               f
           Case MDL No. 2992 Document 1-7 Filed 02/24/21 Page 49 of 77

          Case 3:21-cv-00376-VC Document 1 Filed 01/14/21 Page 39 of 67




 1          153.   Accordingly, Plaintiff, on behalf of herself and Class members, seeks an order

 2 declaring that Bank of America’s conduct constitutes a breach of implied contract, and awarding
 3 them damages in an amount to be determined at trial.
 4                                     NINTH CAUSE OF ACTION
 5                    Breach of Implied Covenant of Good Faith and Fair Dealing
 6          154.   Plaintiff repeats and incorporates by reference each and every allegation set forth
 7 above, as though fully set forth here.
 8          155.   There is a covenant of good faith and fair dealing implied in every contract and every

 9 implied contract. This implied covenant requires each contracting party to refrain from doing
10 anything to injure the right of the other to receive the benefits of the agreement. To fulfill its
11 covenant, a party must give at least as much consideration to the interests of the other party as it
12 gives to its own interests.
13          156.   Under the covenant of good faith and fair dealing implied in its account agreements
14 with Plaintiff and Class members, Bank of America was and is obligated to, at a minimum, (a)
15 safeguard Plaintiff’s and Class members’ EDD benefits; (b) respond to the rise in demand for EDD

16 benefits which occurred in 2020 by issuing chip cards; (c) ensure its customer service operation was
17 capable of providing effective assistance to EDD cardholders who experience fraud on their debit
18 card; (d) warn or notify Plaintiff and Class members if their EDD benefits were at risk of being
19 subject to unauthorized use; (e) to timely and adequately investigate and resolve claims regarding
20 unauthorized transactions; and (f) extend provisional credit in cases where fraud claims are not
21 timely resolved.
22          157.   Bank of America breached the implied covenant of good faith and fair dealing by,

23 among other things: (a) failing to issue EDD debit cards with microchips, despite having for years
24 been well-aware of the risks associated with magnetic “stripe” technology; (b) failing to respond to
25 the rise in demand for EDD benefits by issuing chip cards; (c) failing to ensure its customer service
26 operation was capable of providing effective assistance to EDD cardholders who experience fraud
27 on their debit card; (d) failing to warn or notify EDD cardholders that their EDD benefits were and
28
                                                    - 36 -
                                           Class Action Complaint
                                        Yick v. Bank of America, N.A.
                                                                                                            f
            Case MDL No. 2992 Document 1-7 Filed 02/24/21 Page 50 of 77

            Case 3:21-cv-00376-VC Document 1 Filed 01/14/21 Page 40 of 67




 1 remain at risk of being subject to unauthorized use; (e) failing to timely or adequately process EDD

 2 cardholders’ claims regarding unauthorized transactions; and (f) failing to extend provisional credit
 3 in cases where fraud claims are not timely resolved.
 4           158.   As a direct and proximate result of Bank of America’s breaches of the implied
 5 covenant of good faith and fair dealing, Plaintiff and other Class members have suffered actual
 6 losses and damages.
 7                                     TENTH CAUSE OF ACTION
 8                            Breach of Contract (Third-Party Beneficiaries)

 9           159.   Plaintiff repeats and incorporates by reference each and every allegation set forth
10 above, as though fully set forth here.
11           160.   Bank of America and the State of California EDD entered into a contract requiring
12 Bank of America to administer EDD benefits to Plaintiff and Class members through prepaid debit
13 cards.
14           161.   A motivating purpose of the EDD in entering the contract was for EDD benefits
15 recipients to benefit from the contract through secure administration of EDD benefits and competent

16 customer service relating to the administration of EDD benefits. EDD cardholders are accordingly
17 third-party beneficiaries of the contract between the EDD and Bank of America.
18           162.   Plaintiff, Class members, and the State of California EDD did all, or substantially
19 all, of the significant things that the contract required and fulfilled any conditions precedent to Bank
20 of America’s performance.
21           163.   Bank of America failed to perform as promised in the contract by, among other
22 things: (a) failing to take adequate steps to prevent fraud on EDD accounts, including but not limited

23 to its failure to incorporate EMV chips into EDD debit cards; (b) failing to timely investigate and
24 resolve claims of unauthorized card use, as required by Section 11 of the account agreement; and
25 (c) failing to reimburse Plaintiff and Class members for unauthorized card use or provide provisional
26 credit within ten business days, as required by Section 11 of the account agreement.
27
28
                                                     - 37 -
                                            Class Action Complaint
                                         Yick v. Bank of America, N.A.
                                                                                                              f
             Case MDL No. 2992 Document 1-7 Filed 02/24/21 Page 51 of 77

             Case 3:21-cv-00376-VC Document 1 Filed 01/14/21 Page 41 of 67




 1            164.   Plaintiff and Class members were harmed by Bank of America’s conduct and have

 2 suffered actual damages in an amount equal to the difference in the value of the banking services
 3 they provided valuable consideration for and the banking services they received.
 4                                          PRAYER FOR RELIEF
 5            WHEREFORE, Plaintiff, individually and on behalf of the Class, prays for the following
 6 relief:
 7            A.     For an order certifying the Class as defined above, appointing Plaintiff as
 8 representative for the Class, and appointing Plaintiff’s counsel as counsel for the Class;

 9            B.     For declaratory and injunctive relief prohibiting Defendant from engaging in the
10 misconduct described herein, including but not limited to ordering that Defendant take each of the
11 following corrective actions:
12                   (1)    Refund all Class members for the value of unauthorized transactions from
13                          their EDD accounts;
14                   (2)    Issue EDD debit cards with EMV chips to all current and future EDD
15                          cardholders;

16                   (3)    Establish a customer service website, e-mail address, and telephone hotline
17                          that allow EDD cardholders to report unauthorized transactions and request
18                          reimbursement of the same in a reasonably easy and hassle-free manner;
19                   (4)    Respond to EDD cardholders’ claims of unauthorized transactions and
20                          requests for reimbursement within a reasonable time; and
21                   (5)    Provide a reasonable opportunity for Class members to file claims regarding
22                          unauthorized transactions that otherwise would be deemed expired;

23            C.     For an award of all recoverable compensatory, statutory, and other damages
24 sustained by Plaintiff and the Class members, including disgorgement, unjust enrichment,
25 restitution, and all other available relief under applicable law, including but not limited to accrued
26 interest for the periods during which Plaintiff and Class members were deprived of funds in their
27 EDD accounts due to unauthorized transactions;
28
                                                       - 38 -
                                              Class Action Complaint
                                           Yick v. Bank of America, N.A.
                                                                                                            f
           Case MDL No. 2992 Document 1-7 Filed 02/24/21 Page 52 of 77

          Case 3:21-cv-00376-VC Document 1 Filed 01/14/21 Page 42 of 67




 1         D.      For an award of punitive damages pursuant to applicable law;

 2         E.      For reasonable attorneys’ fees and expenses as permitted by California Code of Civil
 3 Procedure § 1021.5, 15 U.S.C. § 1693m(a)(3), and any other applicable statute or law;
 4         F.      For taxable costs;
 5         G.      For pre- and post-judgment interest as allowed by law; and
 6         H.      For any other relief the Court deems just.
 7
 8                                             JURY DEMAND

 9         Plaintiff requests a trial by jury of all claims that are so triable.
10
11   Dated: January 14, 2021                        COTCHETT, PITRE & McCARTHY, LLP
12                                                  By:      /s/ Brian Danitz
13
14                                                   BRIAN DANITZ
                                                     NOORJAHAN RAHMAN
15                                                   ANDREW F. KIRTLEY
                                                     JULIA Q. PENG
16
                                                    Attorneys for Plaintiff and the
17
                                                    Proposed Class
18
19
20
21
22

23
24
25
26
27
28
                                                     - 39 -
                                            Class Action Complaint
                                         Yick v. Bank of America, N.A.
                                                                                                          f
    Case MDL No. 2992 Document 1-7 Filed 02/24/21 Page 53 of 77



Case 3:21-cv-00376-VC Document 1 Filed 01/14/21 Page 43 of 67




         EXHIBIT A
                                                                  f
   Case MDL No. 2992 Document 1-7 Filed 02/24/21 Page 54 of 77

      Case 3:21-cv-00376-VC Document 1 Filed 01/14/21 Page 44 of 67




       Bank of America Begins Rollout of Chip Debit Cards

Bank of America is the First Major U.S. Bank to Issue Chip on Consumer and Small
                               Business Debit Cards




                                                                                       /

                                                                                   f
           Case MDL No. 2992 Document 1-7 Filed 02/24/21 Page 55 of 77

              Case 3:21-cv-00376-VC Document 1 Filed 01/14/21 Page 45 of 67




Bank of America today announced that beginning this week, it will include chip technology
on all new and reissued consumer and small business debit cards. Bank of America already
includes chips on the majority of its credit card programs and is the first major U.S. bank to
add the chip technology to debit cards. (Graphic: Business Wire)

September 30, 2014 11:10 AM Eastern Daylight Time

CHARLOTTE, N.C.--(BUSINESS WIRE)--Bank of America today announced that beginning this week it will include chip
technology on all new and reissued consumer and small business debit cards. Bank of America already includes chips on
the majority of its credit card programs and is the first major U.S. bank to add the chip technology to debit cards.


Cards with chip technology, which are also referred to as EMV (Europay, MasterCard, Visa) cards, are embedded with a
microprocessor chip that encrypts transaction information. Each time the chip card is used, the transaction data changes,
making it more difficult to copy or counterfeit the card.


Many countries outside the U.S. have already adopted EMV chip technology and it is expected to become the security
standard for card payments in the U.S. as merchants begin adding chip-enabled terminals over the next year.


“Chip technology is an important tool in increasing card security, and we want our customers to have the best possible
experience when using their payment cards,” said Titi Cole, retail products and underwriting executive for Bank of America.
“The new chip-enabled debit cards will improve security of customers’ transactions when traveling abroad and at home as
more U.S. merchants adopt chip technology.”




                                                                                                                                  /

                                                                                                                              f
           Case MDL No. 2992 Document 1-7 Filed 02/24/21 Page 56 of 77

               Case 3:21-cv-00376-VC
At merchant locations  accepting chip transactions,Document      1 insert
                                                    customers will    Filed
                                                                          the 01/14/21       Page 46 of
                                                                              card into the chip-enabled    67 and enter
                                                                                                         terminal
the PIN or signature. The cards include the traditional magnetic stripe so customers will be able to swipe their cards just as
they do today if the merchant has not converted to the new technology. The new cards also work at ATMs just as they did
before.


Beginning in October, debit cards issued to new customers will automatically include the chip technology. Existing
customers will receive chip cards when their existing debit cards are replaced upon expiration or for any other reason.


Bank of America has been adding chips to its consumer, commercial and corporate credit cards in the U.S. since 2012.


“We will continue to be a leader in the protection of our customers’ cards and in the prevention and detection of fraud,”
added Cole. “We are on track to convert our card portfolio to EMV and expect to have the majority converted by late next
year."


Bank of America
Bank of America is one of the world's leading financial institutions, serving individual consumers, small businesses, middle-
market businesses and large corporations with a full range of banking, investing, asset management and other financial
and risk management products and services. The company provides unmatched convenience in the United States, serving
approximately 49 million consumer and small business relationships with approximately 5,000 retail banking offices and
approximately 16,000 ATMs and award-winning online banking with 30 million active users and more than 15 million
mobile users. Bank of America is among the world's leading wealth management companies and is a global leader in
corporate and investment banking and trading across a broad range of asset classes, serving corporations, governments,
institutions and individuals around the world. Bank of America offers industry-leading support to approximately 3 million
small business owners through a suite of innovative, easy-to-use online products and services. The company serves
clients through operations in more than 40 countries. Bank of America Corporation stock (NYSE: BAC) is listed on the New
York Stock Exchange.


For more Bank of America news, visit the Bank of America newsroom.


                                                 www.bankofamerica.com


Contacts
Reporters May Contact:
Betty Riess, Bank of America, 1.415.913.4416
betty.riess@bankofamerica.com




                                                                                                                                     /

                                                                                                                                 f
    Case MDL No. 2992 Document 1-7 Filed 02/24/21 Page 57 of 77



Case 3:21-cv-00376-VC Document 1 Filed 01/14/21 Page 47 of 67




          EXHIBIT B
                                                                  f
               Case MDL No. 2992 Document 1-7 Filed 02/24/21 Page 58 of 77

                  Case 3:21-cv-00376-VC Document 1 Filed 01/14/21 Page 48 of 67
                                                         EDD Debit Card



Terms and Conditions

California Employment Development Department Debit Card Account
Agreement
Effective Date March 1, 2018


By using or allowing another to use your California Employment Development Department Debit Card, you
agree to be bound by the terms and conditions of this California Employment Development Department Debit
Card Account Agreement (“this Agreement”). This Agreement discloses the terms and conditions of your
California Employment Development Department Debit Card and you are not entitled to any rights or beneﬁts
given to deposit account customers or debit card holders at Bank of America, N.A. unless such rights or beneﬁts
are contained in this Agreement. Please read this Agreement and the enclosed Fee Disclosure and Other
Important Disclosures ("Fee Disclosure") carefully and keep it for future reference In this Agreement:
“Account” means the account accessed by your Card; “Card” or “Government Prepaid Debit Card” means the
Government Prepaid Debit Card issued by us on behalf of California Employment Development Department
("EDD") to enable you to receive Unemployment or State Disability Insurance beneﬁts to eligible recipients, “you”
and “your” mean the recipient to whom we issue a Card or his or her legal representative; and “we”, “us”, and
“our” mean Bank of America, N.A.



 1 General Information.
    General Account Information. Your Account is funded by the EDD with deductions for transactions and
    fees as more fully described in this Agreement. No interest is paid on the balance for any period of time.
    Individual Accounts Only. Each Account is individually owned by the recipient who receives payments
    from the EDD. No joint ownership of an Account is permitted. You may have only one Card for each
    Account.
    Accounts are Not Transferable. Your Account is not transferable to any other person. We reserve the right
    not to acknowledge or accept attempted pledges or assignments of, or purported security interests in, your
    Account.
    Business Days. For purposes of this Agreement, our business days are Monday through Friday, excluding
    bank holidays.
 2 Deposits to Your Account and Funds Availability.
    Funds Added to Your Account. Deposits to your Account may only be made by the EDD. We will add funds
    to your Account only (a) in accordance with instructions from the EDD or (b) to remedy an error made by us
    or by someone who has accepted your Account. For information on the amounts and scheduled dates of
    additions to your Account, please contact the EDD. Once funds are properly deposited, the EDD has no
    rights to any funds in your Account, except as otherwise provided by law or the rules of the network used to
    make the deposit.
    When Funds are Available for Withdrawal. Funds are available for your use on the day we have been
    instructed by the EDD to fund your Account. Once the funds are available, you may make the transactions
                                                                                                                     /

                                                                                                                 f
             Case MDL No. 2992 Document 1-7 Filed 02/24/21 Page 59 of 77

               Case
  described below.   3:21-cv-00376-VC
                   Funds                  Document
                         received by us may be delayed1 for
                                                          Filed  01/14/21
                                                            a longer        Page
                                                                     period if there49  of 67
                                                                                     is an emergency, such as
  failure of computer or communications. We will notify you if we delay your ability to make transactions as a
  result of an emergency and we will tell you when funds will be available.


  Overpayments and Reversals. If funds to which you are not entitled are deposited to your Account by
  mistake or otherwise, we may deduct these funds from your Account. If there are not enough funds, we
  may overdraw your Account. We can do this without giving you any prior notice or demand. “Freezing”
  Your Account. If we suspect irregular, unauthorized, or unlawful activities may be involved with your
  Account, we may “freeze” (or place a hold on) the balance pending an investigation of such suspected
  activities. If we freeze your Account, we will give you a notice required by law.
3 Transfer Types and Limitations.
  Account Access. You may use your Card to:
  (1) Pay for purchases at places that have agreed to accept the Card as described below.
  (2) Withdraw cash from your Account including by way of Emergency Cash Transfers as described below.
  (3) Transfer funds from your Account to a checking or savings account owned by you in the United States
  whenever you request as described below.
  (4) Pay bills directly [by telephone] from your Account in the amounts and on the days you request
  Some of these services may not be available at all terminals.


  Purchases. Your Card bears the Visa® symbol on the front face. Your Card may be used for purchases at
  merchants who accept Visa debit cards at a point-of-sale ("POS") terminal. Visa transactions may be made
  by presenting your Card and signing the receipt. You may also use your Card for purchases at POS terminals
  that require a Personal Identiﬁcation Number ("PIN"). Some merchants will accept a transaction for an
  amount greater than the goods or services purchased and will refund the difference to you in cash.


  Use at Cirrus® or Visa Automated Teller Machines. Your Card may be used for transactions at Cirrus or
  Visa Automated Teller Machines ("ATMs") to make cash withdrawals or balance inquiries requiring a PIN. See
  the Fee Disclosure for fees which may apply to ATM transactions. Most ATMs require that cash withdrawals
  be made in multiples of a dollar amount (e.g. $10 or $20). In addition, some ATM operators have maximum
  amounts that may be withdrawn at a machine in one transaction. Many merchants limit the amount of cash
  that may be obtained in connection with a purchase transaction.


  Obtaining Cash. Oﬃces of ﬁnancial institutions that accept Visa cards, including Bank of America banking
  centers, will accept your Card for obtaining cash.


  Online Funds Transfer. Your Card can be used to transfer funds online to a checking or savings account
  owned by you in the United States, subject to certain restrictions. This type of transfer may only be
  requested online via the Internet at www.bankofamerica.com/eddcard. Once funds are transferred, you will
  not be able to have the funds returned to your Account if the routing number or account number you
  provide for your checking or savings account is not correct.


  Emergency Cash Transfers. You may obtain cash at a Western Union location in the United States
  (“Emergency Cash Transfer”). All Emergency Cash Transfer requests must be initiated through the Bank of
  America California Employment Development Department Debit Card Service Center (the "Service Center").
  All requests for Emergency Cash Transfers are subject to the Emergency Cash Transfer Fees stated in the
  Fee Disclosure. All requests for Emergency Cash Transfers are subject to Western Union guidelines which      /

                                                                                                           f
             Case MDL No. 2992 Document 1-7 Filed 02/24/21 Page 60 of 77


  could vary by Case  3:21-cv-00376-VC
                state and                   Document
                          could include certain           1 Filed
                                                dollar limits,      01/14/21requirements
                                                               identiﬁcation   Page 50 ofand
                                                                                          67 other restrictions.
  If you request an Emergency Cash Transfer, you agree that we have no liability for any losses or damages
  that you may suffer arising out of any action, non-action or delayed action on the part of Western Union or
  its agents or any other third party.


  Limitations on Frequency of Transfers. You may withdraw up to $1,000 from any ATM each 24-hour
  period using the Card. For security reasons, there may be limits on the amount, number or type of
  transactions that you can make using your Card, and we may restrict access to your Card if we notice
  suspicious activity.
4 Additional Account Agreements.
  Account Alert Service. You may sign up online for text or email alerts (the “Account Alert Service”) to the
  mobile device or email address provided by you. Text or email alerts are dependent upon users providing a
  valid and current Internet email address or valid mobile device phone number. You can set up alert
  messaging options online at www.bankofamerica.com/eddcard. After signing up for the Account Alert
  Service, you must respond with an appropriate code to an alert sent to your mobile device (double opt-in) in
  order to begin receiving text message alerts. If you do not respond with the code provided in the alert, the
  Account Alert Service is not authorized. Each message references the last four digits of the Card for which
  the alert is sent. To change your alert messaging options or to discontinue the Service, go to
  www.bankofamerica.com/eddcard.


  If you sign up for the Account Alert Service, you agree that we may send you text alerts through your
  wireless service provider. We do not charge for the Account Alert Service, but you are responsible for all
  charges and fees associated with usage of email or text messages imposed by your Internet, wireless, or
  cellular service provider(s).


  Depending on the timing and the delivery mechanism, your balance may not reﬂect your most recent
  transactions. We assume no responsibility for transactions that may affect your balance after daily
  processing.


  You understand and agree that the information provided to you by email or text alert is provided "as is"
  without warranty of any kind, either expressed or implied, and that we assume no responsibility for the
  timeliness, deletion, misdelivery, errors in the content of any email or text alerts or failure to store any user
  communications or personalization settings. In no event shall we be liable for any special, incidental,
  indirect, or consequential damages of any kind, or any damages whatsoever resulting from loss of use, data
  or proﬁts, whether or not advised of the possibility of damage, and on any theory of liability, arising out of
  or in connection with the use or provision of this information.


  The Account Alert Service can be terminated if we determine that your mobile device or email address does
  not support delivery of alerts, or if you have de-listed your mobile device or email address. In addition, we
  reserve the right at any time and from time-to-time to modify or discontinue, temporarily or permanently,
  the Account Alert Service (or any part thereof) with or without notice.


  Refunds and Merchant Disputes. You do not receive cash refunds for returns of merchandise or services
  purchased using your Card. When a merchant gives you a refund, it is made on a credit voucher and will
  appear in your next monthly Account statement or in your Account history. You must settle any disputes
  you have about the goods or services directly with the merchant. We are not liable for any                        /

                                                                                                                f
               Case MDL No. 2992 Document 1-7 Filed 02/24/21 Page 61 of 77

              Case 3:21-cv-00376-VC
  misrepresentations                     Document
                     that a merchant makes about the 1goods
                                                        Filed
                                                            or 01/14/21
                                                               services youPage 51 ofwith
                                                                            purchase  67 your Card, or if a
  merchant for any reason refuses to accept your Card or fails to abide by the applicable network rules
  governing your Card.


  Legal Transactions. You agree that you will only use your Card for transactions that are legal. For example,
  Internet gambling transactions may be illegal in your state. Display of a Visa or other logo by an on-line
  merchant does not mean that the transaction is legal where you conduct it. You agree that we may decline
  transactions we believe may be illegal or in violation of the applicable network rules. You also agree that if
  we do not decline the transaction, we may charge your Account and we are not liable to you if you engage
  in an illegal transaction.


  ATM Safety. Please refer to the safety tips for using your Card at ATMs found on the mailer that came with
  your Card.
5 Your Responsibility for Authorized Card Account Use and Negative Balances.
  Use of Your Card and PIN. Your Card and PIN are provided for your use and protection and you will:
  (a) Not disclose your PIN or record it on your Card or otherwise make it available to anyone else;
  (b) Use your Card, your PIN and any ATM only as instructed;
  (c) Promptly notify us of any loss or theft of your Card or PIN; and
  (d) Be liable for the authorized or permitted use of your Card and PIN.


  Authorized Use of Card. If you authorize someone else to use your Card or PIN, you will be responsible for
  any transactions initiated by such person(s) with your Card or PIN. Transactions will be considered
  unauthorized only after you notify us that the person is no longer authorized to use your Card.


  Negative Balances. The amount available on your Card will be reduced by the amount of your
  transactions plus applicable fees. There is no overdraft/credit feature on your Account. However, if a
  negative balance does occur in your Account, you agree (a) that we may take the amount of the negative
  balance from subsequent additions to your Account or (b) to pay us on demand the amount of the negative
  balance
6 Bank Fees.


  Fee Disclosure. Bank fees associated with your Card are listed in the Fee Disclosure. These fees are
  imposed by us and retained by us. When you use an ATM not owned by us, you may be charged a fee by the
  ATM operator or any network used (and you may be charged a fee for a balance inquiry even if you do not
  complete a fund transfer).


  Payment of Fees by You. You agree to pay all fees listed in the Fee Disclosure. Fees will be taken from the
  balance of your Account as they occur. The EDD may not charge you any fees in connection with your Card
  or your Account.


  Foreign Transactions/Fees. If you use your Card to purchase goods or services in a foreign currency or in
  US dollars with a foreign merchant or to obtain currency from an ATM or an oﬃce of a ﬁnancial institution
  in a foreign country (a “Foreign Transaction”), we will assess an International Transaction Fee. Please note
  that Foreign Transactions include U.S. internet transactions made in the U.S. but with a foreign merchant. If
  the Foreign Transaction is made in U.S. dollars, the International Transaction Fee will be the percentage of
                                                                                                                   /

                                                                                                               f
             Case MDL No. 2992 Document 1-7 Filed 02/24/21 Page 62 of 77

                 Case
  that U.S. dollar    3:21-cv-00376-VC
                   amount as disclosed in theDocument    1 Filed
                                              Fee Disclosure. If the01/14/21    Page 52 is
                                                                     Foreign Transaction ofmade
                                                                                           67 in a foreign
  currency, Visa or Mastercard will convert the transaction into a U.S. dollar amount, and the International
  Transaction Fee will be the percentage of that converted U.S. dollar amount as disclosed in the Fee
  Disclosure. Any International Transaction Fee will be shown in the transaction section of your monthly
  Account statement or in your Account history. The currency conversion rate used by Visa will be either (1) a
  rate selected by Visa from a range of rates available in wholesale currency markets for the applicable central
  processing date, which rate may differ from the rate Visa receives, or (2) a government-mandated rate in
  effect for the central processing date. The currency conversion rate used by Mastercard will be either (1) a
  wholesale market rate selected by Mastercard, or (2) a government-mandated rate. The rate used by Visa or
  Mastercard on the processing date may differ from the rate on the date of your transaction.
7 Right to Receive Documentation of Transactions


  a. Terminal Receipts. You usually can get a receipt at the time you make any transaction with your Card at
  an ATM, teller or POS; except that you may not get a receipt if the amount of the transaction is $15 or less.
  ATM receipts are not ﬁnal because each transaction is subject to veriﬁcation by us. If the receipt and our
  records conﬂict, our records will govern.


  b. Preauthorized Credits. You can call us at 1.866.692.9374, 1.866.656.5913 TTY, or 423.262.1650 (Collect,
  when calling outside the U.S.), to ﬁnd out whether or not a direct deposit has been made.


  c. Delivery of Statements and Notices. If you request to receive your monthly Account statement by mail,
  we will deliver it to the last address we have on our records for you. [See the Fee Disclosure for the fee for
  receiving monthly Account statements by mail.] You agree to notify us promptly, in writing, at the address
  listed in Section 11 below, of any change of address or you may change your address online at
  www.bankofamerica.com/eddcard. If you receive your monthly Account statement by mail, you may request
  that rather than receiving it by mail, you may review it electronically. If you wish to do so, you may make this
  request online at www.bankofamerica.com/eddcard or you may contact the Service Center at the address
  or phone number below.


  CARDHOLDERS WHO DO NOT RECEIVE MONTHLY ACCOUNT STATEMENTS BY MAIL


  Access to Your Account Information. You may obtain information about the amount of money you have
  remaining in your Account by calling 1.866.692.9374, 1.866.656.5913 TTY, or 423.262.1650 (Collect, when
  calling outside the U.S.). That information is also available when you make a balance inquiry at an ATM. This
  information, along with a 12-month history of Account transactions, is also available online at
  www.bankofamerica.com/eddcard.


  You also have the right to obtain a 24-month written history of Account transactions by calling
  1.866.692.9374., 1.866.656.5913 TTY, or 423.262.1650 (Collect, when calling outside the U.S.), or writing to
  us at: Bank of America, P.O. Box 8488 , Gray, TN 37615-8488. You will not be charged a fee for this
  information unless you request it more than once per month.


  Prompt Review of Account Information. You agree to promptly review your Account information and to
  notify the Service Center at the address or phone number above at once if any Account information shows
  transactions that you did not make or authorize. Section 11 below has more speciﬁc information about
  disputing transactions, fees, or errors.                                                                         /

                                                                                                               f
              Case MDL No. 2992 Document 1-7 Filed 02/24/21 Page 63 of 77

                 Case 3:21-cv-00376-VC Document 1 Filed 01/14/21 Page 53 of 67
   CARDHOLDERS WHO RECEIVE MONTHLY ACCOUNT STATEMENTS BY MAIL Monthly Card Account
   Statements. Upon your request, we will provide you with an Account statement monthly for every month
   in which your Account is open. The statement will include information about the transactions you made,
   deposits, fees and adjustments to your Account. A fee may apply to receive a monthly paper statement. For
   more information see the Fee Disclosure.


   Prompt Review of Statements. You agree to promptly review your monthly Account statements and to
   notify the Service Center at the address or phone number above at once if any statement shows
   transactions that you did not make or authorize. Section 11 below has more speciﬁc information about
   disputing transactions, fees, or errors shown on your monthly Account statement.
8 Claims by Third Parties Against Your Account.
   Claims or Disputes by Third Parties Concerning Your Account. If a third party makes a claim against
   funds in your Account, or if we have reason to believe there is or may be a dispute over matters such as the
   ownership of your Account or the authority to withdraw funds, we may, in our sole discretion and in
   accordance with applicable state or federal law (a) continue to rely on current enrollment forms or other
   Account documents, (b) honor the competing claim upon receipt of evidence we deem satisfactory to justify
   such action, (c) freeze all or part of the funds until the dispute is resolved to our satisfaction, or (d) pay the
   funds into an appropriate court of law for resolution.


   Liens and Attachments. Following receipt by us of any notice of lien, process in attachment, garnishment
   or other proceeding relating to you or your Account, we are authorized, without notice to you, unless
   otherwise required by law, to withhold transfer of so much of the balance of your Account as may be the
   subject of such notice or process, and to pay such amount to the court or creditor, in accordance with
   applicable state or federal law without responsibility to you for such withholding or payment or for refusal
   to honor transfers made by you.
9 Bank of America’s “Zero Liability” Policy for Unauthorized Transactions. Federal law (described in the
   section below entitled “Regulation E Liability Disclosure; Your Liability in Case of Loss, Theft, or
   Unauthorized Transactions ") may limit your liability for unauthorized transactions on your Account, but you
   may still be liable in some circumstances. Under the Bank of America “zero liability” policy, you may incur no
   liability for unauthorized use of your Card up to the amount of the unauthorized transaction, provided you
   notify us within a reasonable time of the loss or theft of your Card, Card number or PIN or its unauthorized
   use, subject to the following terms and conditions:


   Excluded transactions. Our zero liability policy does not apply to any unauthorized electronic fund transfer
   on an account which does not involve use of a Card or Card number.


   “Unauthorized” deﬁned. A transaction is considered “unauthorized” if it is initiated by someone other than
   you (the cardholder) without your actual or apparent authority, and you receive no beneﬁt from the
   transaction. A transaction is not considered “unauthorized” if 1) you furnish your Card, Card number or
   other identifying information to another person and expressly or implicitly give that individual authority to
   perform one or more transactions, and the person then exceeds that authority, or 2) for any other reason
   we conclude that the facts and circumstances do not reasonably support a claim of unauthorized use.


   “Reasonable” time deﬁned. Reasonable time will be determined in our sole discretion based on the
                                                                                                                        /

                                                                                                                   f
             Case MDL No. 2992 Document 1-7 Filed 02/24/21 Page 64 of 77


   circumstancesCase  3:21-cv-00376-VC
                 but will not be less than theDocument   1 speciﬁed
                                               time frames  Filed 01/14/21
                                                                    under thePage   54 ofFund
                                                                              Electronic  67 Transfer Act or
   Regulation E (see Section 10 below).


   Other considerations. We may ask you for a written statement, aﬃdavit or other information necessary to
   support your claim. If you do not provide the requested materials within the time requested or within a
   reasonable time if no date is stated, and we have no knowledge of the facts or other documentation to
   further investigate or conﬁrm your claim, our zero liability policy may not apply.


   Limitation of our Liability. Our liability under this policy is limited to reimbursing you for the amount of
   your loss up to the face amount of any unauthorized card transaction covered by this policy. We are not
   liable for any claims, losses or damages that arise out of your misuse of the Card. We are not liable for any
   claims of special, indirect or consequential damages.


   Your Rights under Regulation E. If your claim does not meet the prescribed conditions for reimbursement
   under the above policy, you still retain any consumer rights you may have under Regulation E, as described
   in Sections 10 and 11 below, and we will automatically re-examine the claim in accordance with those rights.
10 Regulation E Liability Disclosure; Your Liability in Case of Loss, Theft, or Unauthorized Transactions.
   Contact Us Promptly. Please contact us at the numbers listed below AT ONCE if you believe your Card has
   been lost or stolen, or if you believe that someone may use or has used your PIN assigned to your Card
   without your permission. Telephoning is the best way of keeping your possible losses down. You could lose
   all the money in your Account. If you tell us within two business days after you learn of the loss or theft, you
   can lose no more than $50 for an unauthorized transaction or a series of related unauthorized transfers
   should someone use your Card or PIN.


   If you do NOT tell us within two business days after you learn of the loss or theft of your Card or PIN and we
   can prove we could have stopped someone from using your Card or PIN without your permission if you had
   told us, you could lose as much as $500.


   Also, if your monthly Account statement or your Account history shows transfers that you did not make,
   including those made by your Card, Card number, PIN or other means, tell us at once. If you receive a
   monthly Account statement and you do not tell us within 60 days after the statement was mailed to you,
   you may not get back any money you lost after the 60 days if we can prove that we could have stopped
   someone from taking the money if you had contacted us on time. If a good reason (such as a long trip or a
   hospital stay) kept you from telling us, we will extend the time periods.


   If you do not receive a monthly Account statement and do not tell us within 60 days after the earlier of the
   date you electronically access your Account if the error could be viewed in your electronic history or the
   date we sent the FIRST written history on which the error appeared (but in any event within 120 days after
   the transaction allegedly in error was credited or debited to your Account), you may not get back any money
   you lost after the applicable 60 or 120 day period if we can prove that we could have stopped someone
   from taking the money if you had contacted us on time. If a good reason (such as a long trip or hospital
   stay) keeps you from notifying us, we will extend the time periods.


   If you believe your Card has been lost or stolen, call us at 1.866.692.9374, 1.866.656.5913 TTY, or
   423.262.1650 (Collect, when calling outside the U.S.) or write to: Bank of America, P.O. Box 8488, Gray, TN
   37615-8488.                                                                                                      /

                                                                                                                f
                 Case MDL No. 2992 Document 1-7 Filed 02/24/21 Page 65 of 77

                  Case 3:21-cv-00376-VC Document 1 Filed 01/14/21 Page 55 of 67
   NOTE: These liability rules are established by Regulation E which covers accounts that involve the use of a
   Card. Our zero liability policy, as described in Section 9 above, regarding unauthorized transactions may give
   you more protection, provided you report the transactions promptly. You should also note that when you
   give someone your Card or PIN, you are authorizing that person to use your Card and you are responsible
   for all transactions that person performs with your Card or PIN. These transactions are authorized
   transactions. Transactions are considered unauthorized only after you notify us that the person is no longer
   authorized. Remember, do not write your PIN on your Card or carry your PIN with you. This reduces the
   possibility of someone using your Card without your permission if it is lost or stolen.
11 Error Resolution.
   In Case of Errors or Questions About Your Transactions:
   Telephone us at: 1.866.692.9374
   1.866.656.5913 TTY
   423.262.1650 (Collect, when calling outside the U.S.)
   Or write to:
   Bank of America
   P.O. Box 8488
   Gray, TN 37615-8488


   CARDHOLDERS WHO RECEIVE MONTHLY ACCOUNT STATEMENTS BY MAIL


   Call or write as soon as you can if you think your monthly Account statement or receipt is wrong or if you
   need more information about a transaction listed on the statement or receipt. We must hear from you no
   later than 60 days after we sent the FIRST statement on which the problem or error appeared. You will need
   to tell us:


   (a) Your name and Card Account number.
   (b) Why you believe there is an error, and the dollar amount involved.
   (c) Approximately when the error took place.


   If you tell us orally, we may require that you send your complaint or question in writing within 10 business
   days.


   CARDHOLDERS WHO DO NOT RECEIVE MONTHLY ACCOUNT STATEMENTS BY MAIL


   Call or write as soon as you can if you think an error has occurred in your Account. We must allow you to
   report an error until 60 days after the earlier of the date you electronically access your Account, if the error
   could be viewed in your electronic history, or the date we sent the FIRST written history on which the error
   appeared; but in any event you must report the error no more than 120 days after the transaction allegedly
   in error was credited or debited to your Account. You may request a written history of your transactions at
   any time by calling or writing to us at the numbers and address listed above. You will need to tell us:


   (1) Your name and Card Account number.
   (2) Why you believe there is an error, and the dollar amount involved.
   (3) Approximately when the error took place.
                                                                                                                      /

                                                                                                                f
              Case MDL No. 2992 Document 1-7 Filed 02/24/21 Page 66 of 77

                   Case we
   If you tell us orally, 3:21-cv-00376-VC      Document
                             may require that you          1 Filed
                                                  send us your     01/14/21
                                                               complaint       Pagein56writing
                                                                         or question    of 67 within 10
   business days.


   WHEN YOU WILL HEAR FROM US


   We will determine whether an error occurred within 10 business days after we hear from you—and will
   correct any error promptly. If we need more time, however, we may take up to 45 days to investigate your
   complaint or question. If we decide to do this, we will credit your Account within 10 business days for the
   amount you think is in error, so that you will have the money during the time it takes us to complete our
   investigation. If we ask you to put your complaint or question in writing and we do not receive it within 10
   business days, we may not credit your Account.


   For errors involving new accounts, POS, or foreign-initiated transactions, we may take up to 90 days to
   investigate your complaint or question. For new accounts, we may take up to 20 business days to credit
   your Account for the amount you think is in error.


   We will tell you the results within three business days after completing our investigation. If we decide that
   there was no error, we will send you a written explanation. You may ask for copies of the documents that
   we used in our investigation. If you need more information about our error-resolution procedures, call or
   write to us using the contact information listed above.
12 Our liability for failure to complete transactions.
   If we do not complete a transfer to or from your Account on time or in the correct amount according to this
   Agreement, we will be liable for your losses or damages. However, there are some exceptions. We will not
   be liable, for instance:
       If, through no fault of ours, you do not have enough available money in your Account to make the
       transaction;
       If the ATM where you are making the transaction does not have enough cash;
       If the ATM, terminal or system was not working properly and you knew about the breakdown when you
       started the transaction;
       If circumstances beyond our control (such as power outages, equipment failures, ﬁre or ﬂood) prevent
       the transaction, despite reasonable precautions that we have taken;
       If your Card or PIN has been reported to be, or suspected of being, lost or stolen, and we have taken
       action to prevent transactions with the Card or PIN;
       If your Account is subject to some legal process, right of setoff or encumbrance restricting the
       transaction, or if the funds in your Account are not immediately available for completing a transaction.
13 Preauthorized Transactions.
   Right to Stop Payment and Procedure for Doing So. If you have told us in advance to make regular
   payments out of your Account, you can stop any of these payments. Here’s how:


   Call us at 1.866.692.9374, 1.866.656.5913 TTY, or 423.262.1650 (Collect, when calling outside the U.S.), or
   write us at: Bank of America, P.O. Box 8488, Gray, TN 37615-8488, in time for us to receive your request
   three business days or more before the payment is scheduled to be made. If you call, we may also require
   you to put your request in writing and get it to us within 14 days after you call.

                                                                                                                     /

                                                                                                                 f
             Case MDL No. 2992 Document 1-7 Filed 02/24/21 Page 67 of 77

              CaseAmounts.
  Notice of Varying 3:21-cv-00376-VC     Document
                             If these regular       1 may
                                              payments Filed 01/14/21
                                                           vary        Page
                                                                in amount,     57 of 67
                                                                           the person you are going to
  pay will tell you, 10 days before each payment, when it will be made and how much it will be.


  Our Liability for Failure to Stop Payment of Preauthorized Transfers. If you order us to stop one of these
  payments three business days or more before the transfer is scheduled, and we do not do so, we will be
  liable for your losses or damages.
14 Privacy
  As part of establishing your Account, you will receive with your Card a copy of the Prepaid Card Privacy
  Notice which generally addresses our policy for handling and disclosing information for your Card. You may
  view our Prepaid Card Privacy Notice at www.bankofamerica.com/prepaidprivacy. With respect to any
  information we collect from you as a result of your Card, we will only share such information related to your
  Account, from time to time, subject to any applicable ﬁnancial privacy laws or other laws or regulations, (a)
  where it is necessary for completing transactions; (b) in response to any subpoena, summons, court or
  administrative order, or other legal process which we believe requires our compliance; (c) in connection
  with collection of indebtedness or to report losses incurred by us; (d) in compliance with any agreement
  between us and a professional, regulatory or disciplinary body; (e) in connection with potential sales of
  businesses; (f) to service providers who help us meet your needs by assisting us in providing the services
  under this Agreement; or (g) If you give us your written permission.
15 Recording and Monitoring Telephone Calls.
  We may record or monitor telephone calls between you and us. We need not remind you of our recording
  or monitoring before each call unless required to do so by law.
16 Amendment/Termination.
  Amendments. We may, at any time, change the terms and conditions in this Agreement, including the
  amount of any fee. We may add new terms and conditions and we may delete or amend existing terms and
  conditions. We generally send you at least 21 days' advance notice of an adverse change, including
  increased fees to you, increased liability for you, fewer types of available electronic fund transfers, or
  stricter limitations on the frequency or dollar amount of transfers. If a change is not adverse to you,
  however, we may make the change at any time without advance notice. If you do not agree with the change,
  you may close your Account. However, if you continue to use your Account or keep it open, you accept and
  agree to the change.


  Our Closure or Suspension of Your Account. We may close or suspend your Account at any time. Your
  Card remains our property. We may cancel your right to use your Card at any time. Once your Account has
  been closed, you agree to discontinue using your Card. If we close your Account, we may, at our option,
  apply the remaining balance to a new account for your beneﬁt. If you have not spent the remaining balance
  prior to Account closure, you may contact the Service Center to request a check for the remaining balance,
  less the Paper Check Fee.


  Your Closure of Your Account. If, at the time you close your Account, all transactions have cleared and
  there is no remaining balance, your Account will be closed to further use. If there is a remaining balance,
  you may use your Card to reduce the balance to zero before closing your Account. Alternatively, you can
  contact the Service Center to request a check for the remaining balance of your Account, less the Paper
  Check Fee, or request an Emergency Cash Transfer. You understand that you are responsible for negative
  balances that occur after your notice of closure to the same extent as provided in this Agreement for an
  open Account. You agree to destroy your Card after your Account is closed.
                                                                                                                    /

                                                                                                                f
             Case MDL No. 2992 Document 1-7 Filed 02/24/21 Page 68 of 77

              Case 3:21-cv-00376-VC Document 1 Filed 01/14/21 Page 58 of 67
17 Unclaimed Property.
   Any remaining unclaimed balance will be reported and remitted as unclaimed property to the appropriate
   state as required by state law after a period of time deﬁned by that state’s law. After we turn the funds over
   to the state, we have no further liability to you for the funds and you must apply to the appropriate state
   agency to reclaim your funds.
18 Governing Law/Severability.
   This Agreement will be governed by the laws and regulations of the United States and, to the extent not so
   covered, by the laws and regulations of the State of California. A determination that any part of this
   Agreement is invalid or unenforceable will not affect the remainder of this Agreement.
19 English Document Controlling.
   As a service that we may provide to you at your request, we may communicate certain information to you in
   Spanish. Any legal clariﬁcations which may need to be made will be based on the use and application of the
   English versions, including but not limited to this Agreement and the Fee Disclosure.
20 Fee Disclosure and Other Important Disclosures.
   A copy of our Fee Disclosure and Other Important Disclosures is included with, and incorporated in, this
   Agreement.




                                                                                                                  /

                                                                                                              f
    Case MDL No. 2992 Document 1-7 Filed 02/24/21 Page 69 of 77



Case 3:21-cv-00376-VC Document 1 Filed 01/14/21 Page 59 of 67




         EXHIBIT C
                                                                  f
        Case MDL No. 2992 Document 1-7 Filed 02/24/21 Page 70 of 77

          Case 3:21-cv-00376-VC Document 1 Filed 01/14/21 Page 60 of 67




November 24, 2020


Mr. Brian Moynihan
Chairman of the Board and Chief Executive Officer
Bank of America Corporation
100 North Tryon Street
Charlotte, NC 28255-0001

Dear Mr. Moynihan:

Every legislative office in our state has experienced an unprecedented number of constituents
contacting them requesting assistance to resolve issues with the California Employment
Development Department (EDD), as well as with their Bank of America debit cards. We
commend our California EDD and the Bank of America employees for their hard work over the
last eight months, creating better systems to get funds to constituents as quickly as possible.

Today, we write with a new and significant concern about frozen Bank of America debit cards.

Most beneficiaries receive their weekly Unemployment Insurance (UI) or Pandemic
Unemployment Assistance (PUA) funds on a debit card issued and managed by Bank of America
under contract with CA EDD. Over the last six weeks, reportedly due to significant fraud,
hundreds of thousands of UI, PUA and State Disability Insurance (SDI) recipients have had funds
taken from their cards or their cards frozen, leaving them unable to access their benefits.

EDD reports to legislative staff that Bank of America has a proprietary formula to detect fraud and
has taken it upon themselves to freeze cards and take money from recipients. The only recourse
that EDD and our offices can currently provide constituents is to call Bank of America when these
problems occur. However, constituents report they are unable to get through to your call centers,
or when they do, the issue is not resolved. Many of our own staff have also tried to reach Bank of
America to no avail. It is simply unacceptable that Californians entitled to benefits are suddenly
not able to obtain them due to a Bank of America determination that is impossible to appeal.

The press reports at least 350,000 Californians are currently unable to access UI, PUA and SDI
benefits owed to them. That said, EDD is unsure of the exact number, as they state they only
receive data from Bank of America after cards are frozen. EDD also informs us that less than 8%
of debit card cases have been resolved.
                                                                                               f
       Case MDL No. 2992 Document 1-7 Filed 02/24/21 Page 71 of 77

          Case 3:21-cv-00376-VC Document 1 Filed 01/14/21 Page 61 of 67
Mr. Brian Moynihan
November 24, 2020
Page 2


With this in mind, we are writing to ask that you provide us specific answers to the following
questions:

   Why is Bank of America taking funds and freezing cards? What criteria is Bank of America
    using?
   When CA EDD clears fraud or verifies identity on their end, why is Bank of America not
    immediately unfreezing the cards that CA EDD asks Bank of America to unfreeze?
   Our offices have many cases in which Bank of America states that EDD froze the card. Our
    staff call EDD, who claims the problem is entirely on Bank of America’s end. What is the
    solution to this problem?
   What needs to happen for a constituent to have their card reactivated and funds restored?
   Will you significantly increase staff tasked with reactivating cards and restoring funds to
    resolve these issues by December 1, 2020?
   Has Bank of America had to pay any penalties due to fraud or failure to respond to alleged
    fraud within a certain timeframe related to California UI or PUA claims? If so, to whom and
    for what?
   Can Bank of America proactively contact consumers when their card is deactivated, or funds
    will be taken so they are not forced to discover this when they use the card?
   What can Bank of America do to stop the automatic freezing of multiple cards at one address
    without first checking with EDD to see if they may be legitimate?
   Who pays for fraudulent charges when it is not the consumer’s fault? Bank of America or
    another entity?
   Are there time limits under federal law by when Bank of America must unfreeze a debit card
    in a suspected fraud case? If so, what are they? Are there exceptions?
   Will you please provide an explanation to Governor Gavin Newsom and the CA Legislature as
    to how to unfreeze valid cards in a timely manner and prevent this problem from happening
    again by December 1, 2020?

We appreciate in advance your timely attention to addressing these problems and responding to
this letter.


Sincerely,

cc: Governor Gavin Newsom




Philip Y. Ting                                            Anthony Rendon
Assemblymember, 19th District                             Speaker of the Assembly, 63rd District

                                                                                                   f
     Case MDL No. 2992 Document 1-7 Filed 02/24/21 Page 72 of 77

          Case 3:21-cv-00376-VC Document 1 Filed 01/14/21 Page 62 of 67
Mr. Brian Moynihan
November 24, 2020
Page 3




Brian Dahle                                   Mike McGuire
Senator, 1st District                         Senator, 2nd District




Bill Dodd                                     Jim Nielsen
Senator, 3rd District                         Senator, 4th District




Andreas Borgeas                               Bob Wieckowski
Senator, 8th District                         Senator, 10th District




Scott D. Wiener                               Anna M. Caballero
Senator, 11th District                        Senator, 12th District




Jerry Hill                                    Hannah-Beth Jackson
Senator, 13th District                        Senator, 19th District




                                                                          f
      Case MDL No. 2992 Document 1-7 Filed 02/24/21 Page 73 of 77

          Case 3:21-cv-00376-VC Document 1 Filed 01/14/21 Page 63 of 67
Mr. Brian Moynihan
November 24, 2020
Page 4




Scott Wilk                                    Mike Morrell
Senator, 21st District                        Senator, 23rd District




Maria Elena Durazo                            Henry I. Stern
Senator, 24th District                        Senator, 27th District




Thomas J. Umberg                              Patricia C. Bates
Senator, 34th District                        Senator, 36th District




Megan Dahle                                   Jim Wood
Assemblymember, 1st District                  Assemblymember, 2nd District




James Gallagher                               Cecilia M. Aguiar-Curry
Assemblymember, 3rd District                  Assemblymember, 4th District
                                                                             f
     Case MDL No. 2992 Document 1-7 Filed 02/24/21 Page 74 of 77

          Case 3:21-cv-00376-VC Document 1 Filed 01/14/21 Page 64 of 67
Mr. Brian Moynihan
November 24, 2020
Page 5




Marc Levine                                   Susan Talamantes Eggman
Assemblymember, 10th District                 Assemblymember, 13th District




Timothy S. Grayson                            Buffy Wicks
Assemblymember, 14th District                 Assemblymember, 15th District




Rebecca Bauer-Kahan                           David Chiu
Assemblymember, 16th District                 Assemblymember, 17th District




Bill Quirk                                    Kevin Mullin
Assemblymember, 20th District                 Assemblymember, 22nd District




Marc Berman                                   Kansen Chu
Assemblymember, 24th District                 Assemblymember, 25th District




                                                                              f
    Case MDL No. 2992 Document 1-7 Filed 02/24/21 Page 75 of 77

          Case 3:21-cv-00376-VC Document 1 Filed 01/14/21 Page 65 of 67
Mr. Brian Moynihan
November 24, 2020
Page 6




Devon J. Mathis                               Ash Kalra
Assemblymember, 26th District                 Assemblymember, 27th District




Mark Stone                                    Robert Rivas
Assemblymember, 29th District                 Assemblymember, 30th District




Joaquin Arambula                              Rudy Salas, Jr.
Assemblymember, 31st District                 Assemblymember, 32nd District




Vince Fong                                    Tom Lackey
Assemblymember, 34th District                 Assemblymember, 36th District




Monique Limón                                 Luz M. Rivas
Assemblymember, 37th District                 Assemblymember, 39th District
                                                                              f
    Case MDL No. 2992 Document 1-7 Filed 02/24/21 Page 76 of 77

          Case 3:21-cv-00376-VC Document 1 Filed 01/14/21 Page 66 of 67
Mr. Brian Moynihan
November 24, 2020
Page 7




Chris R. Holden                               Laura Friedman
Assemblymember, 41st District                 Assemblymember, 43rd District




Jesse Gabriel                                 Ed Chau
Assemblymember, 45th District                 Assemblymember, 49th District




Wendy Carrillo                                Eduardo Garcia
Assemblymember, 51st District                 Assemblymember, 56th District




Ian C. Calderon                               Cristina Garcia
Assemblymember, 57th District                 Assemblymember, 58th District




Jose Medina                                   Mike A. Gipson
Assemblymember, 61st District                 Assemblymember, 64th District



                                                                              f
       Case MDL No. 2992 Document 1-7 Filed 02/24/21 Page 77 of 77




          Case 3:21-cv-00376-VC Document 1 Filed 01/14/21 Page 67 of 67
Mr. Brian Moynihan
November 24, 2020
Page 8




Sharon Quirk-Silva                            Steven S. Choi
Assemblymember, 65th District                 Assemblymember, 68th District




Randy Voepel                                  Cottie Petrie-Norris
Assemblymember, 71st District                 Assemblymember, 74th District




Brian Maienschein                             Todd Gloria
Assemblymember, 77th District                 Assemblymember, 78th District




Shirley N. Weber
Assemblymember, 79th District




                                                                              f
